Exhibit 10.8

HUBSPOT, INC.
2014 STOCK OPTION AND INCENTIVE PLAN

SECTION 1.  GENERAL PURPOSE OF THE PLAN; DEFINITIONS

The name of the plan is the HubSpot, Inc. 2014 Stock Option and Incentive Plan
(the “Plan”).  The purpose of the Plan is to encourage and enable the officers,
employees, Non-Employee Directors and Consultants of HubSpot, Inc. (the
“Company”) and its Subsidiaries upon whose judgment, initiative and efforts the
Company largely depends for the successful conduct of its businesses to acquire
a proprietary interest in the Company.  It is anticipated that providing such
persons with a direct stake in the Company’s welfare will assure a closer
identification of their interests with those of the Company and its
stockholders, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company.

The following terms shall be defined as set forth below:

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non‑Employee Directors who
are independent.

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock Units, Restricted Stock
Awards, Unrestricted Stock Awards, Cash-Based Awards, Performance Share Awards
and Dividend Equivalent Rights.

“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the Plan.  Each Award
Certificate is subject to the terms and conditions of the Plan.

“Board” means the Board of Directors of the Company.

“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

“Consultant” means any natural person that provides bona fide services to the
Company, and such services are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities.

ACTIVE/72134752.4

--------------------------------------------------------------------------------

 

“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.

“Dividend Equivalent Right” means an Award entitling the grantee to receive
credits based on cash dividends that would have been paid on the shares of Stock
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares had been issued to and held by the grantee.

“Effective Date” means the date on which the Plan is approved by stockholders as
set forth in Section 21.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator; provided, however,
that if the Stock is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ Global Market
or another national securities exchange, the determination shall be made by
reference to the closing price.  If there is no closing price for such date, the
determination shall be made by reference to the last date preceding such date
for which there was a closing price; provided further, however, that if the date
for which Fair Market Value is determined is the first day when trading prices
for the Stock are reported on a national securities exchange, the Fair Market
Value shall be the “Price to the Public” (or equivalent) set forth on the cover
page for the final prospectus relating to the Company’s Initial Public Offering.

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

“Initial Public Offering” means the consummation of the first underwritten, firm
commitment public offering pursuant to an effective registration statement under
the Act covering the offer and sale by the Company of its equity securities, or
such other event as a result of or following which the Stock shall be publicly
held.

“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Units, Performance Share Award or Cash-Based Award granted to a Covered Employee
that is intended to qualify as “performance-based compensation” under Section
162(m) of the Code and the regulations promulgated thereunder.

2

ACTIVE/72134752.4

--------------------------------------------------------------------------------

 

“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle.  The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company or a unit, division, group, or
Subsidiary of the Company) that will be used to establish Performance Goals are
limited to the following:  total shareholder return, earnings before interest,
taxes, depreciation and amortization, net income (loss) (either before or after
interest, taxes, depreciation and/or amortization), changes in the market price
of the Stock, economic value-added, funds from operations or similar measure,
sales or revenue, acquisitions or strategic transactions, operating income
(loss), cash flow (including, but not limited to, operating cash flow and free
cash flow), return on capital, assets, equity, or investment, return on sales,
gross or net profit levels, productivity, expense, margins, operating
efficiency, customer satisfaction, working capital, earnings (loss) per share of
Stock, sales or market shares and number of customers, any of which may be
measured either in absolute terms or as compared to any incremental increase or
as compared to results of a peer group.  The Administrator may appropriately
adjust any evaluation performance under a Performance Criterion to exclude any
of the following events that occurs during a Performance Cycle:  (i) asset
write-downs or impairments, (ii) litigation or claim judgments or settlements,
(iii) the effect of changes in tax law, accounting principles or other such laws
or provisions affecting reporting results, (iv) accruals for reorganizations and
restructuring programs. (v) any extraordinary non-recurring items, including
those described in the Financial Accounting Standards Board’s authoritative
guidance and/or in management’s discussion and analysis of financial condition
of operations appearing the Company’s annual report to stockholders for the
applicable year, and (vi) any other extraordinary items adjusted from the
Company U.S. GAAP results.

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award,
Restricted Stock Units, Performance Share Award or Cash-Based Award, the vesting
and/or payment of which is subject to the attainment of one or more Performance
Goals.  Each such period shall not be less than 12 months.

“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Administrator for a Performance Cycle based upon
the Performance Criteria.  

“Performance Share Award” means an Award entitling the recipient to acquire
shares of Stock upon the attainment of specified Performance Goals.

“Restricted Shares” means the shares of Stock underlying a Restricted Stock
Award that remain subject to a risk of forfeiture or the Company’s right of
repurchase.

“Restricted Stock Award” means an Award of Restricted Shares subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

“Restricted Stock Units” means an Award of stock units subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

3

ACTIVE/72134752.4

--------------------------------------------------------------------------------

 

“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation pursuant to which the holders of the
Company’s outstanding voting power and outstanding stock immediately prior to
such transaction do not own a majority of the outstanding voting power and
outstanding stock or other equity interests of the resulting or successor entity
(or its ultimate parent, if applicable) immediately upon completion of such
transaction, (iii) the sale of all of the Stock of the Company to an unrelated
person, entity or group thereof acting in concert, or (iv) any other transaction
in which the owners of the Company’s outstanding voting power immediately prior
to such transaction do not own at least a majority of the outstanding voting
power of the Company or any successor entity immediately upon completion of the
transaction other than as a result of the acquisition of securities directly
from the Company.

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

“Stock” means the Common Stock, par value $0.001 per share, of the Company,
subject to adjustments pursuant to Section 3.

“Stock Appreciation Right” means an Award entitling the recipient to receive
shares of Stock having a value equal to the excess of the Fair Market Value of
the Stock on the date of exercise over the exercise price of the Stock
Appreciation Right multiplied by the number of shares of Stock with respect to
which the Stock Appreciation Right shall have been exercised.

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation.

“Unrestricted Stock Award” means an Award of shares of Stock free of any
restrictions.

SECTION 2.  ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

(a)Administration of Plan.  The Plan shall be administered by the Administrator.

(b)Powers of Administrator.  The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:

(i)to select the individuals to whom Awards may from time to time be granted;

4

ACTIVE/72134752.4

--------------------------------------------------------------------------------

 

(ii)to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, Unrestricted Stock Awards,
Cash-Based Awards, Performance Share Awards and Dividend Equivalent Rights, or
any combination of the foregoing, granted to any one or more grantees;

(iii)to determine the number of shares of Stock to be covered by any Award;

(iv)to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the forms of Award Certificates;

(v)to accelerate at any time the exercisability or vesting of all or any portion
of any Award in circumstances involving the grantee’s death, disability,
retirement, or a change in control (including a Sale Event);

(vi)subject to the provisions of Section 5(b), to extend at any time the period
in which Stock Options may be exercised; and

(vii)at any time to adopt, alter and repeal such rules, guidelines and practices
for administration of the Plan and for its own acts and proceedings as it shall
deem advisable; to interpret the terms and provisions of the Plan and any Award
(including related written instruments); to make all determinations it deems
advisable for the administration of the Plan; to decide all disputes arising in
connection with the Plan; and to otherwise supervise the administration of the
Plan.

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.

(c)Delegation of Authority to Grant Options and Restricted Stock Units.  Subject
to applicable law, the Administrator, in its discretion, may delegate to the
Chief Executive Officer or the Chief Financial Officer of the Company all or
part of the Administrator’s authority and duties with respect to the granting of
Options and Restricted Stock Units to individuals who are (i) not subject to the
reporting and other provisions of Section 16 of the Exchange Act and (ii) not
Covered Employees.  Any such delegation by the Administrator shall include a
limitation as to the amount of Options and Restricted Stock Units that may be
granted during the period of the delegation and shall contain guidelines as to
the determination of the exercise price and the vesting criteria.  The
Administrator may revoke or amend the terms of a delegation at any time but such
action shall not invalidate any prior actions of the Administrator’s delegate or
delegates that were consistent with the terms of the Plan.

(d)Award Certificate.  Awards under the Plan shall be evidenced by Award
Certificates that set forth the terms, conditions and limitations for each Award
which may include, without limitation, the term of an Award and the provisions
applicable in the event employment or service terminates.

5

ACTIVE/72134752.4

--------------------------------------------------------------------------------

 

(e)Indemnification.  Neither the Board nor the Administrator, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
articles or bylaws or any directors’ and officers’ liability insurance coverage
which may be in effect from time to time and/or any indemnification agreement
between such individual and the Company.

(f)Foreign Award Recipients.  Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have employees or other individuals
eligible for Awards, the Administrator, in its sole discretion, shall have the
power and authority to:  (i) determine which Subsidiaries shall be covered by
the Plan; (ii) determine which individuals outside the United States are
eligible to participate in the Plan; (iii) modify the terms and conditions of
any Award granted to individuals outside the United States to comply with
applicable foreign laws; (iv) establish subplans and modify exercise procedures
and other terms and procedures, to the extent the Administrator determines such
actions to be necessary or advisable (and such subplans and/or modifications
shall be attached to this Plan as appendices); provided, however, that no such
subplans and/or modifications shall increase the share limitations contained in
Section 3(a) hereof; and (v) take any action, before or after an Award is made,
that the Administrator determines to be necessary or advisable to obtain
approval or comply with any local governmental regulatory exemptions or
approvals.  Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act or any other applicable United States securities law, the Code, or
any other applicable United States governing statute or law.

SECTION 3.  STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

(a)Stock Issuable.  The maximum number of shares of Stock reserved and available
for issuance under the Plan shall be 1,973,551 shares (the “Initial Limit”),
subject to adjustment as provided in Section 3(c), plus on January 1, 2015 and
each January 1 thereafter, the number of shares of Stock reserved and available
for issuance under the Plan shall be cumulatively increased by 5 percent of the
number of shares of Stock issued and outstanding on the immediately preceding
December 31 or such lesser number of shares of Stock as determined by the
Administrator (the “Annual Increase”).  Subject to such overall limitation, the
maximum aggregate number of shares of Stock that may be issued in the form of
Incentive Stock Options shall not exceed the Initial Limit cumulatively
increased on January 1, 2015 and on each January 1 thereafter by the lesser of
the Annual Increase for such year or 1,000,000 shares of Stock, subject in all
cases to adjustment as provided in Section 3(c).  The shares of Stock underlying
any Awards under the Plan and under the Company’s 2007 Equity Incentive Plan
that are forfeited, canceled, held back upon exercise of an Option or settlement
of an Award to cover the exercise price or tax withholding, reacquired by the
Company prior to vesting, satisfied without the issuance of Stock or otherwise
terminated (other than by exercise) shall be added back to the shares of Stock
available for issuance under the Plan.  In the event the Company repurchases
shares of Stock on the open market, such shares shall not be added to the shares
of Stock

6

ACTIVE/72134752.4

--------------------------------------------------------------------------------

 

available for issuance under the Plan.  Subject to such overall limitations,
shares of Stock may be issued up to such maximum number pursuant to any type or
types of Award; provided, however, that Stock Options or Stock Appreciation
Rights with respect to no more than 1,000,000 shares of Stock may be granted to
any one individual grantee during any one calendar year period.  The shares
available for issuance under the Plan may be authorized but unissued shares of
Stock or shares of Stock reacquired by the Company.

(b)[Reserved.]

(c)Changes in Stock.  Subject to Section 3(d) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for securities of the Company or any
successor entity (or a parent or subsidiary thereof), the Administrator shall
make an appropriate or proportionate adjustment in (i) the maximum number of
shares reserved for issuance under the Plan, including the maximum number of
shares that may be issued in the form of Incentive Stock Options, (ii) the
number of Stock Options or Stock Appreciation Rights that can be granted to any
one individual grantee and the maximum number of shares that may be granted
under a Performance-Based Award, (iii) the number and kind of shares or other
securities subject to any then outstanding Awards under the Plan, (iv) the
repurchase price, if any, per share subject to each outstanding Restricted Stock
Award, and (v) the exercise price for each share subject to any then outstanding
Stock Options and Stock Appreciation Rights under the Plan, without changing the
aggregate exercise price (i.e., the exercise price multiplied by the number of
Stock Options and Stock Appreciation Rights) as to which such Stock Options and
Stock Appreciation Rights remain exercisable.  The Administrator shall also make
equitable or proportionate adjustments in the number of shares subject to
outstanding Awards and the exercise price and the terms of outstanding Awards to
take into consideration cash dividends paid other than in the ordinary course or
any other extraordinary corporate event.  The adjustment by the Administrator
shall be final, binding and conclusive.  No fractional shares of Stock shall be
issued under the Plan resulting from any such adjustment, but the Administrator
in its discretion may make a cash payment in lieu of fractional shares.

(d)Mergers and Other Transactions.  In the case of and subject to the
consummation of a Sale Event, the parties thereto may cause the assumption or
continuation of Awards theretofore granted by the successor entity, or the
substitution of such Awards with new Awards of the successor entity or parent
thereof, with appropriate adjustment as to the number and kind of shares and, if
appropriate, the per share exercise prices, as such parties shall agree.  To the
extent the parties to such Sale Event do not provide for the assumption,
continuation or substitution of Awards, upon the effective time of the Sale
Event, the Plan and all outstanding Awards granted hereunder shall
terminate.  In such case except as may be otherwise provided in the relevant
Award Certificate, all Options and Stock Appreciation Rights that are not
exercisable immediately prior to the effective time of the Sale Event shall
become fully exercisable as of the effective time of the Sale Event, all other
Awards with time-based vesting,

7

ACTIVE/72134752.4

--------------------------------------------------------------------------------

 

conditions or restrictions shall become fully vested and nonforfeitable as of
the effective time of the Sale Event and all Awards with conditions and
restrictions relating to the attainment of performance goals may become vested
and nonforfeitable in connection with a Sale Event in the Administrator’s
discretion or to the extent specified in the relevant Award Certificate.  In the
event of such termination, (i) the Company shall have the option (in its sole
discretion) to make or provide for a cash payment to the grantees holding
Options and Stock Appreciation Rights, in exchange for the cancellation thereof,
in an amount equal to the difference between (A) the Sale Price multiplied by
the number of shares of Stock subject to outstanding Options and Stock
Appreciation Rights (to the extent then exercisable  at prices not in excess of
the Sale Price) and (B) the aggregate exercise price of all such outstanding
Options and Stock Appreciation Rights; or (ii) each grantee shall be permitted,
within a specified period of time prior to the consummation of the Sale Event as
determined by the Administrator, to exercise all outstanding Options and Stock
Appreciation Rights (to the extent then exercisable) held by such grantee.

(e)Substitute Awards.  The Administrator may grant Awards under the Plan in
substitution for stock and stock based awards held by employees, directors or
other key persons of another corporation in connection with the merger or
consolidation of the employing corporation with the Company or a Subsidiary or
the acquisition by the Company or a Subsidiary of property or stock of the
employing corporation.  The Administrator may direct that the substitute awards
be granted on such terms and conditions as the Administrator considers
appropriate in the circumstances.  Any substitute Awards granted under the Plan
shall not count against the share limitation set forth in Section 3(a).

SECTION 4.  ELIGIBILITY

Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and Consultants of the Company and its
Subsidiaries as are selected from time to time by the Administrator in its sole
discretion.

SECTION 5.  STOCK OPTIONS

(a)Award of Stock Options.  The Administrator may grant Stock Options under the
Plan.  Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options.  Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code.  To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.

Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable.  If the Administrator so determines, Stock Options may be
granted in lieu of cash compensation at the optionee’s election, subject to such
terms and conditions as the Administrator may establish.

8

ACTIVE/72134752.4

--------------------------------------------------------------------------------

 

(b)Exercise Price.  The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5 shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant.  In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the option price of such
Incentive Stock Option shall be not less than 110 percent of the Fair Market
Value on the grant date.

(c)Option Term.  The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date the Stock Option is granted.  In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the term of such Stock Option
shall be no more than five years from the date of grant.

(d)Exercisability; Rights of a Stockholder.  Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date.  The Administrator
may at any time accelerate the exercisability of all or any portion of any Stock
Option.  An optionee shall have the rights of a stockholder only as to shares
acquired upon the exercise of a Stock Option and not as to unexercised Stock
Options.

(e)Method of Exercise.  Stock Options may be exercised in whole or in part, by
giving written or electronic notice of exercise to the Company, specifying the
number of shares to be purchased.  Payment of the purchase price may be made by
one or more of the following methods except to the extent otherwise provided in
the Option Award Certificate:

(i)In cash, by certified or bank check or other instrument acceptable to the
Administrator;

(ii)Through the delivery (or attestation to the ownership following such
procedures as the Company may prescribe) of shares of Stock that are not then
subject to restrictions under any Company plan.  Such surrendered shares shall
be valued at Fair Market Value on the exercise date;

(iii)By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company for the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Company shall prescribe as a condition of such payment procedure; or

(iv)With respect to Stock Options that are not Incentive Stock Options, by a
“net exercise” arrangement pursuant to which the Company will reduce the number
of shares of Stock issuable upon exercise by the largest whole number of shares
with a Fair Market Value that does not exceed the aggregate exercise price.

Payment instruments will be received subject to collection.  The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements

9

ACTIVE/72134752.4

--------------------------------------------------------------------------------

 

contained in the Option Award Certificate or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee).  In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares.  In the event that the Company establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.

(f)Annual Limit on Incentive Stock Options.  To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000.  To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.

SECTION 6.  STOCK APPRECIATION RIGHTS

(a)Award of Stock Appreciation Rights.  The Administrator may grant Stock
Appreciation Rights under the Plan.  A Stock Appreciation right is an award
entitling the recipient to receive shares of Stock having a value equal to the
excess of the Fair Market Value of a share of Stock on the date of exercise over
the exercise price of the Stock Appreciation Right multiplied by the number of
shares of Stock with respect to which the Stock Appreciation Right shall have
been exercised.

(b)Exercise Price of Stock Appreciation Rights.  The exercise price of a Stock
Appreciation Right shall not be less than 100 percent of the Fair Market Value
of the Stock on the date of grant.

(c)Grant and Exercise of Stock Appreciation Rights.  Stock Appreciation Rights
may be granted by the Administrator independently of any Stock Option granted
pursuant to Section 5 of the Plan.

(d)Terms and Conditions of Stock Appreciation Rights.  Stock Appreciation Rights
shall be subject to such terms and conditions as shall be determined from time
to time by the Administrator.  The term of a Stock Appreciation Right may not
exceed ten years.

SECTION 7.  RESTRICTED STOCK AWARDS

(a)Nature of Restricted Stock Awards.  The Administrator may grant Restricted
Stock awards under the Plan. A Restricted Stock Award is any Award of Restricted
Shares subject to such restrictions and conditions as the Administrator may
determine at the time of grant.  Conditions may be based on continuing
employment (or other service relationship) and/or achievement of pre-established
performance goals and objectives.  The terms and conditions of each such Award
Certificate shall be determined by the Administrator, and such terms and
conditions may differ among individual Awards and grantees.

10

ACTIVE/72134752.4

--------------------------------------------------------------------------------

 

(b)Rights as a Stockholder.  Upon the grant of the Restricted Stock Award and
payment of any applicable purchase price, a grantee shall have the rights of a
stockholder with respect to the voting of the Restricted Shares and receipt of
dividends; provided that if the lapse of restrictions with respect to the
Restricted Stock Award is tied to the attainment of performance goals, any
dividends paid by the Company during the performance period shall accrue and
shall not be paid to the grantee until and to the extent the performance goals
are met with respect to the Restricted Stock Award.  Unless the Administrator
shall otherwise determine, (i) uncertificated Restricted Shares shall be
accompanied by a notation on the records of the Company or the transfer agent to
the effect that they are subject to forfeiture until such Restricted Shares are
vested as provided in Section 7(d) below, and (ii) certificated Restricted
Shares shall remain in the possession of the Company until such Restricted
Shares are vested as provided in Section 7(d) below, and the grantee shall be
required, as a condition of the grant, to deliver to the Company such
instruments of transfer as the Administrator may prescribe.

(c)Restrictions.  Restricted Shares may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award Certificate.  Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 18 below, in writing after the Award is issued, if a grantee’s
employment (or other service relationship) with the Company and its Subsidiaries
terminates for any reason, any Restricted Shares that have not vested at the
time of termination shall automatically and without any requirement of notice to
such grantee from or other action by or on behalf of, the Company be deemed to
have been reacquired by the Company at its original purchase price (if any) from
such grantee or such grantee’s legal representative simultaneously with such
termination of employment (or other service relationship), and thereafter shall
cease to represent any ownership of the Company by the grantee or rights of the
grantee as a stockholder.  Following such deemed reacquisition of Restricted
Shares that are represented by physical certificates, a grantee shall surrender
such certificates to the Company upon request without consideration.

(d)Vesting of Restricted Shares.  The Administrator at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Shares and the Company’s right of repurchase or forfeiture shall
lapse.  Subsequent to such date or dates and/or the attainment of such
pre-established performance goals, objectives and other conditions, the shares
on which all restrictions have lapsed shall no longer be Restricted Stock and
shall be deemed “vested.”  Except as may otherwise be provided by the
Administrator either in the Award Certificate or, subject to Section 18 below,
in writing after the Award is issued, a grantee’s rights in any Restricted
Shares that have not vested shall automatically terminate upon the grantee’s
termination of employment (or other service relationship) with the Company and
its Subsidiaries and such shares shall be subject to the provisions of
Section 7(c) above.

11

ACTIVE/72134752.4

--------------------------------------------------------------------------------

 

SECTION 8.  RESTRICTED STOCK UNITS

(a)Nature of Restricted Stock Units.   The Administrator may grant Restricted
Stock Units under the Plan.  A Restricted Stock Unit is an Award of stock units
that may be settled in shares of Stock upon the satisfaction of such
restrictions and conditions at the time of grant.  Conditions may be based on
continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and objectives.  The terms and conditions of
each such Award Certificate shall be determined by the Administrator, and such
terms and conditions may differ among individual Awards and grantees.  Except in
the case of Restricted Stock Units with a deferred settlement date that complies
with Section 409A, at the end of the vesting period, vested Restricted Stock
Units shall be settled in the form of shares of Stock.  Restricted Stock Units
with deferred settlement dates are subject to Section 409A, and shall contain
such additional terms and conditions as the Administrator shall determine in its
sole discretion in order to comply with the requirements of Section 409A.

(b)Election to Receive Restricted Stock Units in Lieu of Compensation.  The
Administrator may, in its sole discretion, permit a grantee to elect to receive
a portion of future cash compensation otherwise due to such grantee in the form
of an award of Restricted Stock Units.  Any such election shall be made in
writing and shall be delivered to the Company no later than the date specified
by the Administrator and in accordance with Section 409A and such other rules
and procedures established by the Administrator.  Any such future cash
compensation that the grantee elects to defer shall be converted to a fixed
number of Restricted Stock Units based on the Fair Market Value of Stock on the
date the compensation would otherwise have been paid to the grantee if such
payment had not been deferred as provided herein.  The Administrator shall have
the sole right to determine whether and under what circumstances to permit such
elections and to impose such limitations and other terms and conditions thereon
as the Administrator deems appropriate.  Any Restricted Stock Units that are
elected to be received in lieu of cash compensation shall be fully vested,
unless otherwise provided in the Award Certificate.

(c)Rights as a Stockholder.  A grantee shall have the rights as a stockholder
only as to shares of Stock acquired by the grantee upon settlement of Restricted
Stock Units; provided, however, that the grantee may be credited with Dividend
Equivalent Rights with respect to the stock units underlying his Restricted
Stock Units, subject to the provisions of Section 11 and such terms and
conditions as the Administrator may determine.  

(d)Termination.  Except as may otherwise be provided by the Administrator either
in the Award Certificate or, subject to Section 18 below, in writing after the
Award is issued, a grantee’s right in all Restricted Stock Units that have not
vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.

12

ACTIVE/72134752.4

--------------------------------------------------------------------------------

 

SECTION 9.  UNRESTRICTED STOCK AWARDS

Grant or Sale of Unrestricted Stock.  The Administrator may grant (or sell at
par value or such higher purchase price determined by the Administrator) an
Unrestricted Stock Award under the Plan.  An Unrestricted Stock Award is an
Award pursuant to which the grantee may receive shares of Stock free of any
restrictions under the Plan.  Unrestricted Stock Awards may be granted in
respect of past services or other valid consideration, or in lieu of cash
compensation due to such grantee.

SECTION 10.  CASH-BASED AWARDS

Grant of Cash-Based Awards.  The Administrator may grant Cash-Based Awards under
the Plan.  A Cash-Based Award is an award that entitles the grantee to a payment
in cash upon the attainment of specified Performance Goals.  The Administrator
shall determine the maximum duration of the Cash-Based Award, the amount of cash
to which the Cash-Based Award pertains, the conditions upon which the Cash-Based
Award shall become vested or payable, and such other provisions as the
Administrator shall determine.  Each Cash-Based Award shall specify a
cash-denominated payment amount, formula or payment ranges as determined by the
Administrator.  Payment, if any, with respect to a Cash-Based Award shall be
made in accordance with the terms of the Award and may be made in cash.  

SECTION 11.  PERFORMANCE SHARE AWARDS

(a)Nature of Performance Share Awards.  The Administrator may grant Performance
Share Awards under the Plan.  A Performance Share Award is an Award entitling
the grantee to receive shares of stock upon the attainment of performance
goals.  The Administrator shall determine whether and to whom Performance Share
Awards shall be granted, the Performance Goals, the periods during which
performance is to be measured, which may not be less than one year except in the
case of a Sale Event, and such other limitations and conditions as the
Administrator shall determine.

(b)Rights as a Stockholder.  A grantee receiving a Performance Share Award shall
have the rights of a stockholder only as to shares of Stock actually received by
the grantee under the Plan and not with respect to shares subject to the Award
but not actually received by the grantee.  A grantee shall be entitled to
receive shares of Stock under a Performance Share Award only upon satisfaction
of all conditions specified in the Performance Share Award Certificate (or in a
performance plan adopted by the Administrator).

(c)Termination.  Except as may otherwise be provided by the Administrator either
in the Award agreement or, subject to Section 18 below, in writing after the
Award is issued, a grantee’s rights in all Performance Share Awards shall
automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.

13

ACTIVE/72134752.4

--------------------------------------------------------------------------------

 

SECTION 12.  PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

(a)Performance-Based Awards.  The Administrator may grant one or more
Performance-Based Awards in the form of a Restricted Stock Award, Restricted
Stock Units, Performance Share Awards or Cash-Based Award payable upon the
attainment of Performance Goals that are established by the Administrator and
relate to one or more of the Performance Criteria, in each case on a specified
date or dates or over any period or periods determined by the
Administrator.  The Administrator shall define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for any
Performance Cycle.  Depending on the Performance Criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of overall
Company performance or the performance of a division, business unit, or an
individual.  Each Performance-Based Award shall comply with the provisions set
forth below.

(b)Grant of Performance-Based Awards.  With respect to each Performance-Based
Award granted to a Covered Employee (or any other eligible individual that the
Administrator determines is reasonably likely to become a Covered Employee), the
Administrator shall select, within the first 90 days of a Performance Cycle (or,
if shorter, within the maximum period allowed under Section 162(m) of the Code)
the Performance Criteria for such grant, and the Performance Goals with respect
to each Performance Criterion (including a threshold level of performance below
which no amount will become payable with respect to such Award).  Each
Performance-Based Award will specify the amount payable, or the formula for
determining the amount payable, upon achievement of the various applicable
performance targets.  The Performance Criteria established by the Administrator
may be (but need not be) different for each Performance Cycle and different
Performance Goals may be applicable to Performance-Based Awards to different
Covered Employees.

(c)Payment of Performance-Based Awards.  Following the completion of a
Performance Cycle, the Administrator shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-Based Awards earned for the Performance Cycle.  The
Administrator shall then determine the actual size of each Covered Employee’s
Performance-Based Award, and, in doing so, may reduce or eliminate the amount of
the Performance-Based Award for a Covered Employee if, in its sole judgment,
such reduction or elimination is appropriate.

(d)Maximum Award Payable.  The maximum Performance-Based Award payable to any
one Covered Employee under the Plan for a Performance Cycle is 1,000,000 shares
of Stock (subject to adjustment as provided in Section 3(c) hereof) or
$2,000,000 in the case of a Performance-Based Award that is a Cash-Based Award.

SECTION 13.  DIVIDEND EQUIVALENT RIGHTS

(a)Dividend Equivalent Rights.  The Administrator may grant Dividend Equivalent
Rights under the Plan.  A Dividend Equivalent Right is an Award entitling the
grantee to receive credits based on cash dividends that would have been paid on
the shares of Stock specified in the Dividend Equivalent Right (or other Award
to which it relates) if such shares had been issued to the grantee.  A Dividend
Equivalent Right may be granted hereunder to any grantee as a

14

ACTIVE/72134752.4

--------------------------------------------------------------------------------

 

component of an award of Restricted Stock Units, Restricted Stock Award or
Performance Share Award or as a freestanding award.  The terms and conditions of
Dividend Equivalent Rights shall be specified in the Award
Certificate.  Dividend equivalents credited to the holder of a Dividend
Equivalent Right may be paid currently or may be deemed to be reinvested in
additional shares of Stock, which may thereafter accrue additional
equivalents.  Any such reinvestment shall be at Fair Market Value on the date of
reinvestment or such other price as may then apply under a dividend reinvestment
plan sponsored by the Company, if any.  Dividend Equivalent Rights may be
settled in cash or shares of Stock or a combination thereof, in a single
installment or installments.  A Dividend Equivalent Right granted as a component
of an award of Restricted Stock Units or Restricted Stock Award with performance
vesting or Performance Share Award shall provide that such Dividend Equivalent
Right shall be settled only upon settlement or payment of, or lapse of
restrictions on, such other Award, and that such Dividend Equivalent Right shall
expire or be forfeited or annulled under the same conditions as such other
Award.

(b) Termination.  Except as may otherwise be provided by the Administrator
either in the Award Certificate or, subject to Section 18 below, in writing
after the Award is issued, a grantee’s rights in all Dividend Equivalent Rights
shall automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.

SECTION 14.  Transferability of Awards

(a)Transferability.  Except as provided in Section 14(b) below, during a
grantee’s lifetime, his or her Awards shall be exercisable only by the grantee,
or by the grantee’s legal representative or guardian in the event of the
grantee’s incapacity.  No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order.  No
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind, and any purported transfer in violation hereof shall be null and
void.

(b)Administrator Action.  Notwithstanding Section 14(a), the Administrator, in
its discretion, may provide either in the Award Certificate regarding a given
Award or by subsequent written approval that the grantee (who is an employee or
director) may transfer his or her Non-Qualified Options to his or her immediate
family members, to trusts for the benefit of such family members, or to
partnerships in which such family members are the only partners, provided that
the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Award.  In no event may an
Award be transferred by a grantee for value.

(c)Family Member.  For purposes of Section 14(b), “family member” shall mean a
grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the grantee’s household (other than a tenant
of the grantee), a trust in which these persons (or the grantee) have more than
50 percent of the beneficial interest, a foundation in which these persons (or
the grantee) control the management of assets, and any other entity in which
these persons (or the grantee) own more than 50 percent of the voting interests.

15

ACTIVE/72134752.4

--------------------------------------------------------------------------------

 

(d)Designation of Beneficiary.  To the extent permitted by the Company, each
grantee to whom an Award has been made under the Plan may designate a
beneficiary or beneficiaries to exercise any Award or receive any payment under
any Award payable on or after the grantee’s death.  Any such designation shall
be on a form provided for that purpose by the Administrator and shall not be
effective until received by the Administrator.  If no beneficiary has been
designated by a deceased grantee, or if the designated beneficiaries have
predeceased the grantee, the beneficiary shall be the grantee’s estate.

SECTION 15.  TAX WITHHOLDING

(a)Payment by Grantee.  Each grantee shall, no later than the date as of which
the value of an Award or of any Stock or other amounts received thereunder first
becomes includable in the gross income of the grantee for Federal income tax
purposes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld by the Company with respect to such
income.  The Company and its Subsidiaries shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the grantee.  The Company’s obligation to deliver evidence of book entry
(or stock certificates) to any grantee is subject to and conditioned on tax
withholding obligations being satisfied by the grantee.

(b)Payment in Stock.  Subject to approval by the Administrator, the Company’s
minimum required tax withholding obligation may be satisfied, in whole or in
part, by the Company withholding from shares of Stock to be issued pursuant to
any Award a number of shares with an aggregate Fair Market Value (as of the date
the withholding is effected) that would satisfy the withholding amount due.  The
Administrator may also require Awards to be subject to mandatory share
withholding up to the required withholding amount.  For purposes of share
withholding, the Fair Market Value of withheld shares shall be determined in the
same manner as the value of Stock includible in income of the grantee.

SECTION 16.  Section 409A awards

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A.  In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the
grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A.  Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.

16

ACTIVE/72134752.4

--------------------------------------------------------------------------------

 

SECTION 17.  Termination of employment. TRANSFER, LEAVE OF ABSENCE, ETC.

(a)Termination of Employment.  If the grantee’s employer ceases to be a
Subsidiary, the grantee shall be deemed to have terminated employment for the
purposes of the Plan.

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

(b)a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or

(c)an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.

Unless the Administrator provides otherwise or as required by law, vesting of
Awards granted hereunder shall be suspended during any unpaid leave of absence
of such grantee that exceeds a period of seven (7) days.    

SECTION 18.  AMENDMENTS AND TERMINATION

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent.  Except as provided in Section 3(c) or 3(d), without prior stockholder
approval, in no event may the Administrator exercise its discretion to reduce
the exercise price of outstanding Stock Options or Stock Appreciation Rights or
effect repricing through cancellation and re-grants or cancellation of Stock
Options or Stock Appreciation Rights in exchange for cash.  To the extent
required under the rules of any securities exchange or market system on which
the Stock is listed, to the extent determined by the Administrator to be
required by the Code to ensure that Incentive Stock Options granted under the
Plan are qualified under Section 422 of the Code, or to ensure that compensation
earned under Awards qualifies as performance-based compensation under
Section 162(m) of the Code, Plan amendments shall be subject to approval by the
Company stockholders entitled to vote at a meeting of stockholders.  Nothing in
this Section 18 shall limit the Administrator’s authority to take any action
permitted pursuant to Section 3(c) or 3(d).

SECTION 19.  STATUS OF PLAN

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards.  In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

17

ACTIVE/72134752.4

--------------------------------------------------------------------------------

 

SECTION 20.  GENERAL PROVISIONS

(a)No Distribution.  The Administrator may require each person acquiring Stock
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to distribution thereof.

(b)Delivery of Stock Certificates.  Stock certificates to grantees under this
Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company.  Uncertificated Stock shall be deemed delivered for all
purposes when the Company or a Stock transfer agent of the Company shall have
given to the grantee by electronic mail (with proof of receipt) or by United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company, notice of issuance and recorded the issuance in its
records (which may include electronic “book entry” records).  Notwithstanding
anything herein to the contrary, the Company shall not be required to issue or
deliver any certificates evidencing shares of Stock pursuant to the exercise of
any Award, unless and until the Administrator has determined, with advice of
counsel (to the extent the Administrator deems such advice necessary or
advisable), that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authorities and, if
applicable, the requirements of any exchange on which the shares of Stock are
listed, quoted or traded.  All Stock certificates delivered pursuant to the Plan
shall be subject to any stop-transfer orders and other restrictions as the
Administrator deems necessary or advisable to comply with federal, state or
foreign jurisdiction, securities or other laws, rules and quotation system on
which the Stock is listed, quoted or traded.  The Administrator may place
legends on any Stock certificate to reference restrictions applicable to the
Stock.  In addition to the terms and conditions provided herein, the
Administrator may require that an individual make such reasonable covenants,
agreements, and representations as the Administrator, in its discretion, deems
necessary or advisable in order to comply with any such laws, regulations, or
requirements.  The Administrator shall have the right to require any individual
to comply with any timing or other restrictions with respect to the settlement
or exercise of any Award, including a window-period limitation, as may be
imposed in the discretion of the Administrator.  

(c)Stockholder Rights.  Until Stock is deemed delivered in accordance with
Section 20(b), no right to vote or receive dividends or any other rights of a
stockholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the grantee with respect to an Award.

(d)Other Compensation Arrangements; No Employment Rights.  Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases.  The adoption of this Plan and
the grant of Awards do not confer upon any employee any right to continued
employment with the Company or any Subsidiary.

18

ACTIVE/72134752.4

--------------------------------------------------------------------------------

 

(e)Trading Policy Restrictions.  Option exercises and other Awards under the
Plan shall be subject to the Company’s insider trading policies and procedures,
as in effect from time to time.

(f)Clawback Policy.  Awards under the Plan shall be subject to the Company’s
clawback policy, as may be adopted and as in effect from time to time.

SECTION 21.  EFFECTIVE DATE OF PLAN

This Plan shall become effective immediately prior to the Company’s Initial
Public Offering, following stockholder approval of the Plan in accordance with
applicable state law, the Company’s bylaws and articles of incorporation, and
applicable stock exchange rules or pursuant to written consent.  No grants of
Stock Options and other Awards may be made hereunder after the tenth anniversary
of the Effective Date and no grants of Incentive Stock Options may be made
hereunder after the tenth anniversary of the date the Plan is approved by the
Board.

SECTION 22.  GOVERNING LAW

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware, applied without
regard to conflict of law principles.

DATE APPROVED BY BOARD OF DIRECTORS: September 25, 2014

DATE APPROVED BY STOCKHOLDERS: September 25, 2014

 

 

19

ACTIVE/72134752.4

--------------------------------------------------------------------------------

 

GLOBAL INCENTIVE STOCK OPTION AGREEMENT
UNDER THE HUBSPOT, INC.
2014 STOCK OPTION AND INCENTIVE PLAN

Name of Optionee:

 

<Participant Name>

 

 

 

No. of Option Shares:

 

<Number of Awards Granted>

 

 

 

Option Exercise Price per Share:

 

$ <Grant Date FMV>

 

 

[FMV on Grant Date (110% of FMV if a 10% owner)]

 

 

 

Grant Date:

 

<Grant Date>

 

 

 

Vesting Commencement Date:

 

<Vest from Hire Date>, <Vesting Schedule (Dates & Quantities)>

 

 

 

Expiration Date:

 

<Expiration Date>

 

 

[up to 10 years (5 if a 10% owner)]

Pursuant to the HubSpot, Inc. 2014 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), and this Global Incentive Stock Option
Award Agreement, including any special terms and conditions for the Optionee’s
country set forth in the appendix attached hereto (the “Appendix” and together
with the Global Incentive Stock Option Agreement, the “Agreement”), HubSpot,
Inc. (the “Company”) hereby grants to the Optionee named above an option (the
“Stock Option”) to purchase on or prior to the Expiration Date specified above
all or part of the number of shares of Common Stock, par value $0.001 per share
(the “Stock”), of the Company specified above at the Option Exercise Price per
Share specified above subject to the terms and conditions set forth herein and
in the Plan.

1.         Vesting Schedule.  No portion of this Stock Option may be exercised
until such portion shall have become vested and exercisable.  Except as set
forth below, and subject to the discretion of the Administrator (as defined in
Section 2 of the Plan) to accelerate the vesting schedule hereunder, the Option
Shares shall vest and become exercisable [in [   ] installments] following the
Vesting Commencement Date, provided the Optionee remains an employee of the
Company or a Subsidiary on each such date.  Notwithstanding the foregoing, in
the event that the Optionee’s employment with the Company and any Subsidiary
terminates due to the Optionee’s death, then the Option Shares shall be deemed
fully vested and exercisable upon the date of the Optionee’s death. Once vested
and exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan. This Agreement is subject to the terms and
conditions of any policies of the Company regarding vesting during leaves of
absence.

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, in the event of a Sale Event (as defined in the
Plan) in which this Stock Option is continued or assumed by a successor to the
Company, this Stock Option shall be deemed vested and exercisable upon the date
on which the Optionee’s employment relationship with the Company and any
Subsidiary or successor entity, as the case may be, terminates if such
termination occurs (i) within 12 months after such Sale Event or 90 days prior
to such Sale Event, and (ii) such termination is by the Company or any
Subsidiary or successor entity without Cause or by the Optionee for Good
Reason.  

The following definitions shall apply:

“Cause” shall mean (i) the Optionee’s dishonest statements or acts with respect
to the Company or any affiliate of the Company, or any current or prospective
customers, suppliers vendors or other third parties with which such entity does
business; (ii) the Optionee’s commission of (A) a felony (or crime of similar
magnitude under non-U.S. laws, as determined by the Administrator) or (B) any
misdemeanor involving moral turpitude, deceit, dishonesty or fraud; (iii) the
Optionee’s failure to perform his assigned duties and responsibilities to the
reasonable satisfaction of the Company or a Subsidiary which failure continues,
in the reasonable judgment of the Company or a Subsidiary, after written notice
given to the Optionee by the Company or a Subsidiary; (iv) the Optionee’s gross
negligence, willful misconduct or insubordination with respect to the Company or
any Subsidiary (including, but not limited to, any violation of the Company’s
code of conduct, insider trading, willful accounting improprieties or failure to
cooperate with investigations); or (v) the Optionee’s material violation of any
provision of any agreement(s) between the Optionee and the Company or any
Subsidiary relating to noncompetition, nonsolicitation, nondisclosure and/or
assignment of inventions.

“Good Reason” shall mean (i) a material diminution in the Optionee’s base salary
except for across-the-board salary reductions similarly affecting all or
substantially all similarly situated employees of the Company or a Subsidiary or
(ii) a change of more than 50 miles in the geographic location at which the
Optionee provides services to the Company or a Subsidiary, so long as the
Optionee provides notice to the Company or the Subsidiary within at least 90
days following the initial occurrence of any such event and the Company or the
Subsidiary fails to cure such event within 30 days of such notice.

2.         Manner of Exercise.

(a)The Optionee may exercise this Stock Option only in the following
manner:  from time to time on or prior to the Expiration Date of this Stock
Option, the Optionee may give written notice to the Administrator of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice.  This notice shall specify the number of Option Shares to be
purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) if permitted by the
Administrator, through the delivery (or attestation to the ownership) of shares
of Stock that have been purchased by the Optionee on the open market or that are
beneficially owned by the Optionee and are not then subject to any restrictions
under any Company plan and that otherwise satisfy any holding periods as may be
required by the

2

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

Administrator; (iii) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Administrator shall prescribe as a
condition of such payment procedure; (iv) if permitted by the Administrator, by
a “net exercise” arrangement pursuant to which the Company will reduce the
number of shares of Stock issuable upon exercise by the largest whole number of
shares with a Fair Market Value that does not exceed the aggregate exercise
price; or (v) a combination of (i), (ii), (iii) and (iv) above. Payment
instruments will be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses (and the Administrator permits to) pay the
purchase price by previously-owned shares of Stock through the attestation
method, the number of shares of Stock transferred to the Optionee upon the
exercise of the Stock Option shall be net of the Shares attested to.

(b)The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company.  Thereupon,
the Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

(c)The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

(d)Notwithstanding any other provision hereof or of the Plan, no portion of this
Stock Option shall be exercisable after the Expiration Date hereof.

3

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

3.         Termination of Employment.  If the Optionee’s employment by the
Company or a Subsidiary is terminated, the period within which to exercise the
Stock Option may be subject to earlier termination as set forth below.

(a)Termination Due to Death.  If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of this Stock Option outstanding on such
date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier.  

(b)Termination Due to Disability.  If the Optionee’s employment terminates by
reason of the Optionee’s disability (as determined by the Administrator), any
portion of this Stock Option outstanding on such date, to the extent vested and
exercisable on the date of such disability, may thereafter be exercised by the
Optionee for a period of 12 months from the date of disability or until the
Expiration Date, if earlier.  Any portion of this Stock Option that is not
vested and exercisable on the date of disability shall terminate immediately and
be of no further force or effect.

(c)Termination for Cause.  If the Optionee’s employment terminates for Cause,
any portion of this Stock Option outstanding on such date shall terminate
immediately and be of no further force and effect.  For purposes hereof, “Cause”
shall mean, unless otherwise provided in an employment agreement between the
Company and the Optionee, a determination by the Administrator that the Optionee
shall be dismissed as a result of (i) any material breach by the Optionee of any
agreement between the Optionee and the Company or a Subsidiary; (ii) the
conviction of, indictment for or plea of nolo contendere by the Optionee to a
felony (or crime of similar magnitude under non-U.S. laws, as determined by the
Administrator) or a crime involving moral turpitude; or (iii) any material
misconduct or willful and deliberate non-performance (other than by reason of
disability) by the Optionee of the Optionee’s duties to the Company or a
Subsidiary.

(d)Other Termination.  If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability, or Cause, and unless
otherwise determined by the Administrator, any portion of this Stock Option
outstanding on such date may be exercised, to the extent vested and exercisable
on the date of termination (after giving effect to any accelerated vesting in
Section 1 above), for a period of three months from the date of termination or
until the Expiration Date, if earlier.  Any portion of this Stock Option that is
not vested and exercisable on the date of termination shall terminate
immediately and be of no further force or effect.

The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.

4.         Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Stock Option shall be subject to and governed by all the terms
and conditions of the Plan, including the powers of the Administrator set forth
in Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.

4

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

5.         Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

6.         Status of the Stock Option.  This Stock Option is intended to qualify
as an “incentive stock option” under Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”), but the Company does not represent or warrant
that this Stock Option qualifies as such.  The Optionee should consult with his
or her own tax advisors regarding the tax effects of this Stock Option and the
requirements necessary to obtain favorable income tax treatment under
Section 422 of the Code, including, but not limited to, holding period
requirements.  To the extent any portion of this Stock Option does not so
qualify as an “incentive stock option,” such portion shall be deemed to be a
non-qualified stock option.  If the Optionee intends to dispose or does dispose
(whether by sale, gift, transfer or otherwise) of any Option Shares within the
one-year period beginning on the date after the transfer of such shares to him
or her, or within the two-year period beginning on the day after the grant of
this Stock Option, he or she will so notify the Company within 30 days after
such disposition.

7.         Responsibility for Taxes.

(a)The Optionee acknowledges that, regardless of any action taken by the Company
or, if different, the Subsidiary employing the Optionee (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax‑related items related to the
Optionee’s participation in the Plan and legally applicable to the Optionee
(“Tax-Related Items”) is and remains the Optionee’s responsibility and may
exceed the amount, if any, actually withheld by the Company or the
Employer.  The Optionee further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of this Stock Option,
including, but not limited to, the grant, vesting or exercise of this Stock
Option, the subsequent sale of shares of Stock acquired pursuant to such
exercise and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of this
Stock Option to reduce or eliminate the Optionee’s liability for Tax-Related
Items or achieve any particular tax result.  Further, if the Optionee is subject
to Tax-Related Items in more than one jurisdiction, the Optionee acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

5

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items.  In this regard, the Optionee
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by one or a combination of the following:  (i) withholding
from the Optionee’s wages or other cash compensation paid to the Optionee by the
Company and/or the Employer; (ii) allowing or requiring the Optionee to make a
cash payment to cover the Tax-Related Items; (iii) withholding from proceeds of
the sale of shares of Stock acquired upon exercise of this Stock Option either
through a voluntary sale or through a mandatory sale arranged by the Company (on
the Optionee’s behalf pursuant to this authorization without further consent);
(iv) withholding from the shares of Stock to be issued to the Optionee upon
exercise of this Stock Option; or (v) any other method of withholding determined
by the Company and permitted by applicable law; provided, however, that that if
the Optionee is a Section 16 officer of the Company under the Exchange Act, in
which case, the obligation for Tax-Related Items may be satisfied only by one or
a combination of methods (i), (ii) and (iii) above.

(c)Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable statutory
withholding amounts or other applicable withholding rates, including maximum
rates applicable in the Optionee’s jurisdiction, in which case the Optionee may
receive a refund of any over-withheld amount in cash and will have no
entitlement to the equivalent amount in shares of Stock.  If the obligation for
Tax-Related Items is satisfied by withholding in shares of Stock, for tax
purposes, the Optionee is deemed to have been issued the full number of shares
of Stock subject to the exercised  Stock Option, notwithstanding that a number
of the shares of Stock is held back solely for the purpose of paying the
Tax-Related Items.

(d)The Optionee agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Optionee’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the shares of Stock, or the proceeds of the sale of shares
of Stock, if the Optionee fails to comply with his or her obligations in
connection with the Tax-Related Items.

8.         No Obligation to Continue Employment.  The grant of this Stock Option
shall not be interpreted as forming or amending an employment contract with the
Company or any Subsidiary (including the Employer), and shall not be construed
as giving the Optionee the right to be retained in the employ of the
Employer.  Neither the Plan nor this Agreement shall interfere in any way with
the right of the Employer to terminate the employment of the Optionee at any
time.

9.         Integration.  This Agreement constitutes the entire agreement between
the parties with respect to this Stock Option and supersedes all prior
agreements and discussions between the parties concerning such subject matter.

6

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

10.         Nature of Grant.  In accepting this Stock Option, the Optionee
acknowledges, understands and agrees that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;

(b)the grant of this Stock Option is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of stock
options, or benefits in lieu of stock options, even if stock options have been
granted in the past;

(c)all decisions with respect to future stock option or other grants, if any,
will be at the sole discretion of the Company;

(d)the Optionee is voluntarily participating in the Plan;

(e)this Stock Option and the Shares subject to this Stock Option, and the income
from and value of same, are not intended to replace any pension rights or
compensation;

(f)unless otherwise agreed with the Company, this Stock Option and the shares of
Stock subject to this Stock Option, and the income from and value of same, are
not granted as consideration for, or in connection with, the service the
Optionee may provide as a director of a Subsidiary;

(g)this Stock Option and the Shares subject to this Stock Option, and the income
from and value of same, are not part of normal or expected compensation for
purposes of, including, without limitation, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, holiday-pay, long-service awards, pension or retirement or welfare
benefits or similar payments;

(h)the future value of the Shares subject to this Stock Option is unknown,
indeterminable, and cannot be predicted with certainty;

(i)if the Shares subject to this Stock Option do not increase in value, this
Stock Option will have no value;

(j)if the Optionee exercises this Stock Option and acquires Shares, the value of
such Shares may increase or decrease in value, even below the Option Exercise
Price;

(k)no claim or entitlement to compensation or damages shall arise from
forfeiture of this Stock Option resulting from the termination of the Optionee’s
employment (for any reason whatsoever, whether or not later found to be invalid
or in breach of employment or other laws in the jurisdiction where the Optionee
is employed or the terms of the Optionee’s employment agreement, if any);

7

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

(l)unless otherwise provided in the Plan or by the Company in its discretion,
this Stock Option and the benefits evidenced by this Agreement do not create any
entitlement to have this Stock Option or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of Stock; and

(m)if the Optionee resides and/or works in a country outside the United States,
the following shall apply:

(i)this Stock Option and any shares of Stock subject to this Stock Option, and
the income from and value of same, are not part of normal or expected
compensation for any purpose;

(ii)neither the Company, the Employer nor any other Subsidiary shall be liable
for any foreign exchange rate fluctuation between the Optionee’s local currency
and the United States Dollar that may affect the value of this Stock Option or
of any amounts due to the Optionee pursuant to the exercise of this Stock Option
or the subsequent sale of any shares of Stock acquired upon exercise.

11.         Appendix.  Notwithstanding any provision of this Global Incentive
Stock Option Agreement, if the Optionee resides in a country outside the United
States or is otherwise subject to the laws of a country other than the United
States, this Stock Option shall be subject to the special terms and conditions
set forth in the Appendix to this Global Incentive Stock Option Agreement for
the Optionee’s country, if any.  Moreover, if the Optionee relocates to one of
the countries included in the Appendix during the term of the Stock Option, the
terms and conditions for such country shall apply to the Optionee, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons.  The Appendix forms
part of this Global Incentive Stock Option Agreement.

12.         Language.  The Optionee acknowledges that he or she is proficient in
the English language and understands the terms of this Agreement. If the
Optionee has received this Agreement, or any other documents related to this
Stock Option and/or the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

8

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

13.         Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Optionee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

2.         Waivers.  The Optionee acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Optionee or any other Optionee.  

3.         Choice of Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, applied without regard to
conflict of law principles.

4.         Venue.  For purposes of litigating any dispute that arises directly
or indirectly from the relationship of the parties evidenced by this Agreement,
the parties hereby submit to and consent to the exclusive jurisdiction of the
State of Massachusetts and agree that such litigation shall be conducted only in
the courts of Middlesex  County, Massachusetts, or the federal courts for the
Commonwealth of Massachusetts, where this grant is made and/or to be performed,
and no other courts.

5.         Severability.  The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

6.         Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on this Stock Option and the shares of Stock acquired
upon exercise of this Stock Option, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Optionee to accept any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

7.         Electronic Delivery and Acceptance of Documents.  The Company may, in
its sole discretion, decide to deliver any documents related to current or
future participation in the Plan by electronic means.  The Optionee hereby
consents to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

9

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

8.         Compliance with Law.  Notwithstanding any other provision of the Plan
or this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Stock, the Company
shall not be required to permit the exercise of this Stock Option and/or deliver
any shares of Stock prior to the completion of any registration or qualification
of the shares of Stock under any U.S. or non-U.S. local, state or federal
securities or other applicable law or under rulings or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
U.S. or non-U.S. local, state or federal governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable.  The Optionee understands that the
Company is under no obligation to register or qualify the shares of Stock with
the SEC or any state or non-U.S. securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the shares
of Stock subject to this Stock Option.  Further, the Optionee agrees that the
Company shall have unilateral authority to amend this Agreement without the
Optionee’s consent to the extent necessary to comply with securities or other
laws applicable to issuance of the shares of Stock subject to this Stock Option.

9.         Insider Trading Restrictions / Market Abuse Laws.  By accepting this
Stock Option, the Optionee acknowledges that he or she is bound by all the terms
and conditions of any Company’s insider trading policy as may be in effect from
time to time.  The Optionee further acknowledges that, depending on the
Optionee’s country, the broker's country or the country in which the shares of
Stock are listed, the Optionee may be or may become subject to insider trading
restrictions and/or market abuse laws which may affect the Optionee’s ability to
accept, acquire, sell or otherwise dispose of shares of Stock, rights to shares
of Stock (e.g., Stock Options) or rights linked to the value of shares of Stock
under the Plan during such times as the Optionee is considered to have “inside
information” regarding the Company (as defined by the laws in the applicable
jurisdictions).  Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Optionee placed before the Optionee
possessed inside information.  Furthermore, the Optionee could be prohibited
from (i) disclosing the inside information to any third party, which may include
fellow employees and (ii) “tipping” third parties or causing them otherwise to
buy or sell securities.  Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
Company’s insider trading policy as may be in effect from time to time.  The
Optionee acknowledges that it is the Optionee’s responsibility to comply with
any applicable restrictions, and the Optionee should speak to his or her
personal advisor on this matter.

10

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

10.         Foreign Asset/Account, Exchange Control and Tax
Reporting.  Depending on the Optionee’s country, the Optionee may be subject to
foreign asset/account, exchange control, tax reporting or other requirements
which may affect the Optionee’s ability acquire or hold Stock Options or shares
of Stock under the Plan or cash received from participating in the Plan
(including dividends and the proceeds arising from the sale of shares of Stock)
in a brokerage/bank account outside the Optionee’s country.  The applicable laws
of the Optionee’s country may require that he or she report such Stock Options,
shares of Stock, accounts, assets or transactions to the applicable authorities
in such country and/or repatriate funds received in connection with the Plan to
the Optionee’s country within a certain time period or according to certain
procedures.  The Optionee acknowledges that he or she is responsible for
ensuring compliance with any applicable requirements and should consult his or
her personal legal advisor to ensure compliance with applicable laws.

11.          [Incorporation of Policy for Recoupment of Incentive Compensation.
Notwithstanding anything herein to the contrary, this Stock Option shall be
subject to and governed by all the terms and conditions of the Company’s Policy
for Recoupment of Incentive Compensation, including the powers of the Company to
recoup incentive compensation stated therein.]

 

HUBSPOT, INC.

 

 

 

By:

 

[g0yv2kfg04qr000001.jpg]

 

 

 

Title:

 

Chief Financial Officer

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.

Dated:

 

<Acceptance Date>

 

 

 

<Electronic Signature>

 

 

 

 

 

 

 

 

 

 

 

 

 

<Participant Name>




11

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

APPENDIX

GLOBAL INCENTIVE STOCK OPTION AGREEMENT
FOR COMPANY EMPLOYEES
UNDER THE HUBSPOT, INC.
2014 STOCK OPTION AND INCENTIVE PLAN

Capitalized terms used but not defined in this Appendix shall have the same
meanings assigned to them in the Plan and/or the Global Incentive Stock Option
Agreement (the "Option Agreement").

Terms and Conditions

This Appendix includes additional terms and conditions that govern the
Optionee’s Stock Option if the Optionee works and/or resides in one of the
countries listed below.  If the Optionee is a citizen or resident of a country
other than the one in which the Optionee is currently working and/or residing
(or is considered as such for local law purposes), or the Optionee transfers
employment and/or residency to a different country after the grant of this Stock
Option, the Company will, in its discretion, determine the extent to which the
terms and conditions contained herein will apply to the Optionee.

Notifications

This Appendix also includes information regarding certain other issues of which
the Optionee should be aware with respect to the Optionee’s participation in the
Plan.  The information is based on the securities, exchange control and other
laws in effect in the respective countries as of January 2019.  Such laws are
often complex and change frequently.  As a result, the Company strongly
recommends that the Optionee not rely on the information noted herein as the
only source of information relating to the consequences of participation in the
Plan because the information may be out-of-date at the time the Optionee
exercises the Stock Option or sells any shares of Stock acquired under the
Plan.  

In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation.  As a result, the Company is not
in a position to assure the Optionee of any particular result.  Accordingly, the
Optionee is strongly advised to seek appropriate professional advice as to how
the relevant laws in the Optionee’s country may apply to the Optionee’s
individual situation.

If the Optionee is a citizen or resident of a country other than the one in
which the Optionee is currently working and/or residing (or is considered as
such for local law purposes), or if the Optionee transfers employment and/or
residency to a different country after the Stock Option is granted, the
notifications contained in this Appendix may not be applicable to the Optionee
in the same manner.

 

12

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

ALL NON-U.S./NON-EUROPEAN UNION/NON-EUROPEAN ECONOMIC AREA COUNTRIES

Data Privacy Notification and Consent

(a)By accepting the Stock Option, the Optionee explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Optionee’s personal data as described in the Agreement by and among, as
applicable, the Employer, the Company and its other Subsidiaries for the
exclusive purpose of implementing, administering and managing the Optionee’s
participation in the Plan.

(b)The Optionee understands that the Company, the Employer and other
Subsidiaries may hold certain personal information about the Optionee,
including, but not limited to, the Optionee's name, home address and telephone
number, email address, date of birth, social security number, passport or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of Stock or directorships held in the Company, details of
all Stock Options or any other entitlement to shares awarded, canceled, vested,
unvested or outstanding in the Optionee's favor (“Data”), for the purpose of
implementing, administering and managing the Plan

(c)The Optionee understands that Data will be transferred to Fidelity Stock Plan
Services LLC, or such other stock plan service provider as may be selected by
the Company in the future, which assist in the implementation, administration
and management of the Plan.  The Optionee understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipient's
country (e.g. the United States) may have different data privacy laws and
protections than the Optionee's country.  The Optionee understands that if he or
she resides outside the United States, the Optionee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Optionee's local human resources representative.  The Optionee authorizes the
Company, Fidelity Stock Plan Services LLC and other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Optionee's participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party with whom the shares of Stock received
upon exercise of the Stock Option may be deposited.  The Optionee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Optionee's participation in the Plan.  The Optionee understands that
if the Optionee resides outside the United States, he or she may, at any time,
view Data, request information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting the Optionee's local human resources
representative.  Further, the Optionee understands that he or she is providing
the consents herein on a purely voluntary basis.  If the Optionee does not
consent, or if the Optionee later seeks to revoke his or her consent, the
Optionee's employment status with the Employer will not be affected; the only
consequence of refusing or withdrawing consent is that the Company would not be
able to grant Stock Options or other equity awards to the Optionee or administer
or maintain such awards.  Therefore, the Optionee understands that refusing or
withdrawing the Optionee’s consent may affect his or

13

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

her ability to participate in the Plan.  For more information on the
consequences of the Optionee’s refusal to consent or withdrawal of consent, the
Optionee understands that he or she may contact his or her local human resources
representative.

(d)Upon request of the Company or the Employer, the Optionee agrees to provide a
separate executed data privacy consent form (or any other agreements or consents
that may be required by the Company and/or the Employer) that the Company and/or
the Employer may deem necessary to obtain from the Optionee for the purpose of
administering the Optionee's participation in the Plan in compliance with the
data privacy laws in the Optionee's country, either now or in the future.  The
Optionee understands and agrees that he or she will not be able to participate
in the Plan if the Optionee fails to provide any such consent or agreement
requested by the Company and/or the Employer.

CANADA

Terms and Conditions

Method of Exercise. Notwithstanding any provision of the Plan or the Option
Agreement, the Optionee may not pay the Option Exercise Price by using the
methods of exercise set forth in Section 2(a)(ii) of the Option Agreement or the
corresponding provisions of the Plan.

The following terms and conditions apply to employees resident in Quebec:

 

Language.  The parties acknowledge that it is their express wish that this
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.

Data Privacy.  The following provision supplements the Data Privacy Notification
and Consent provision above in this Appendix:

 

The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or non-professional, involved in the administration and operation
of the Plan.  The Optionee further authorizes the Company and any Subsidiary and
the Administrator to disclose and discuss the Plan with their advisors and to
record all relevant information and keep such information in the Optionee’s
employee file.

 

14

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

Notifications

 

Securities Law Information.  The Optionee is permitted to sell shares of Stock
acquired under the Plan through the designated broker appointed under the Plan,
if any, provided the resale of shares of Stock acquired under the Plan takes
place outside Canada through the facilities of a stock exchange on which the
shares of Stock are listed.  The shares of Stock are currently listed on the New
York Stock Exchange under the symbol “HUBS.”

IRELAND

Notifications

Director Notification Information.  Directors, shadow directors and secretaries
of an Irish Subsidiary  must notify such Subsidiary in writing upon (i)
receiving or disposing of an interest in the Company (e.g., the Stock Option,
shares of Stock, etc.), (ii) becoming aware of the event giving rise to the
notification requirement, or (iii) becoming a director or secretary if such an
interest exists at the time, in each case if the interest represents more than
1% of the Company.  This notification requirement also applies with respect to
the interests of any spouse or children under the age of 18 of the director,
shadow director or secretary (whose interests will be attributed to the
director, shadow director or secretary).  The Optionee should consult with his
or her personal legal advisor as to whether or not this notification requirement
applies.

 

 

 

15

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

GLOBAL NON-QUALIFIED STOCK OPTION AGREEMENT
FOR COMPANY EMPLOYEES
UNDER THE HUBSPOT, INC.
2014 STOCK OPTION AND INCENTIVE PLAN

Name of Optionee:

 

<Participant Name>

 

 

 

No. of Option Shares:

 

<Number of Awards Granted>

 

 

 

Option Exercise Price per Share:

 

$ <Grant Date FMV>

 

 

[FMV on Grant Date]

 

 

 

Grant Date:

 

<Grant Date>

 

 

 

Vesting Commencement Date:

 

<Vest from Hire Date>, <Vesting Schedule (Dates & Quantities)>

 

 

 

Expiration Date:

 

<Expiration Date>

Pursuant to the HubSpot, Inc. 2014 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), and this Global Non-Qualified Stock Option
Award Agreement, including any special terms and conditions for the Optionee’s
country set forth in the appendix attached hereto (the “Appendix” and together
with the Global Non-Qualified Stock Option Agreement, the “Agreement”), HubSpot,
Inc. (the “Company”) hereby grants to the Optionee named above an option (the
“Stock Option”) to purchase on or prior to the Expiration Date specified above
all or part of the number of shares of Common Stock, par value $0.001 per share
(the “Stock”) of the Company specified above at the Option Exercise Price per
Share specified above subject to the terms and conditions set forth herein and
in the Plan.  This Stock Option is not intended to be an “incentive stock
option” under Section 422 of the U.S. Internal Revenue Code of 1986, as amended.

SECTION 1.  Vesting Schedule.  No portion of this Stock Option may be exercised
until such portion shall have become vested and exercisable.  Except as set
forth below, and subject to the discretion of the Administrator (as defined in
Section 2 of the Plan) to accelerate the vesting schedule hereunder, the Option
Shares shall vest and become exercisable [in [   ] installments] following the
Vesting Commencement Date, provided the Optionee remains an employee of the
Company or a Subsidiary on each such date.  Notwithstanding the foregoing, in
the event that the Optionee’s employment with the Company and any Subsidiary
terminates due to the Optionee’s death, then the Option Shares shall be deemed
fully vested and exercisable upon the date of the Optionee’s death. Once vested
and exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan. This Agreement is subject to the terms and
conditions of any policies of the Company regarding vesting during leaves of
absence.

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, in the event of a Sale Event (as defined in the
Plan) in which this Stock Option is continued or assumed by a successor to the
Company, this Stock Option shall be deemed vested and exercisable upon the date
on which the Optionee’s employment relationship with the Company and any
Subsidiary or successor entity, as the case may be, terminates if such
termination occurs (i) within 12 months after such Sale Event or 90 days prior
to such Sale Event, and (ii) such termination is by the Company or any
Subsidiary or successor entity without Cause or by the Optionee for Good
Reason.  

The following definitions shall apply:

“Cause” shall mean (i) the Optionee’s dishonest statements or acts with respect
to the Company or any affiliate of the Company, or any current or prospective
customers, suppliers vendors or other third parties with which such entity does
business; (ii) the Optionee’s commission of (A) a felony (or crime of similar
magnitude under non-U.S. laws, as determined by the Administrator) or (B) any
misdemeanor involving moral turpitude, deceit, dishonesty or fraud; (iii) the
Optionee’s failure to perform his assigned duties and responsibilities to the
reasonable satisfaction of the Company or a Subsidiary which failure continues,
in the reasonable judgment of the Company or a Subsidiary, after written notice
given to the Optionee by the Company or a Subsidiary; (iv) the Optionee’s gross
negligence, willful misconduct or insubordination with respect to the Company or
any Subsidiary (including, but not limited to, any violation of the Company’s
code of conduct, insider trading, willful accounting improprieties or failure to
cooperate with investigations); or (v) the Optionee’s material violation of any
provision of any agreement(s) between the Optionee and the Company or any
Subsidiary relating to noncompetition, nonsolicitation, nondisclosure and/or
assignment of inventions.

“Good Reason” shall mean (i) a material diminution in the Optionee’s base salary
except for across-the-board salary reductions similarly affecting all or
substantially all similarly situated employees of the Company or a Subsidiary or
(ii) a change of more than 50 miles in the geographic location at which the
Optionee provides services to the Company or a Subsidiary, so long as the
Optionee provides notice to the Company or the Subsidiary within at least 90
days following the initial occurrence of any such event and the Company or the
Subsidiary fails to cure such event within 30 days of such notice.

SECTION 2.  Manner of Exercise.

(a)The Optionee may exercise this Stock Option only in the following
manner:  from time to time on or prior to the Expiration Date of this Stock
Option, the Optionee may give written notice to the Administrator of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice.  This notice shall specify the number of Option Shares to be
purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) if permitted by the
Administrator, through the delivery (or attestation to the ownership) of shares
of Stock that have been purchased by the Optionee on the open market or that are
beneficially owned by the Optionee and are not then subject to any restrictions
under any Company plan and that otherwise satisfy any holding periods as may be
required by the

2

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

Administrator; (iii) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Administrator shall prescribe as a
condition of such payment procedure; (iv) if permitted by the Administrator, by
a “net exercise” arrangement pursuant to which the Company will reduce the
number of shares of Stock issuable upon exercise by the largest whole number of
shares with a Fair Market Value that does not exceed the aggregate exercise
price; or (v) a combination of (i), (ii), (iii) and (iv) above.  Payment
instruments will be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to (and the Administrator permits to) pay the
purchase price by previously-owned shares of Stock through the attestation
method, the number of shares of Stock transferred to the Optionee upon the
exercise of the Stock Option shall be net of the Shares attested to.

(b)The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company.  Thereupon,
the Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

(c)The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

(d)Notwithstanding any other provision hereof or of the Plan, no portion of this
Stock Option shall be exercisable after the Expiration Date hereof.

3

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

SECTION 3.  Termination of Employment.  If the Optionee’s employment by the
Company or a Subsidiary is terminated, the period within which to exercise the
Stock Option may be subject to earlier termination as set forth below.

(a)Termination Due to Death.  If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of this Stock Option outstanding on such
date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier.  

(b)Termination Due to Disability.  If the Optionee’s employment terminates by
reason of the Optionee’s disability (as determined by the Administrator), any
portion of this Stock Option outstanding on such date, to the extent vested and
exercisable on the date of such disability, may thereafter be exercised by the
Optionee for a period of 12 months from the date of disability or until the
Expiration Date, if earlier.  Any portion of this Stock Option that is not
vested and exercisable on the date of disability shall terminate immediately and
be of no further force or effect.

(c)Termination for Cause.  If the Optionee’s employment terminates for Cause,
any portion of this Stock Option outstanding on such date shall terminate
immediately and be of no further force and effect.  For purposes hereof, “Cause”
shall mean, unless otherwise provided in an employment agreement between the
Company and the Optionee, a determination by the Administrator that the Optionee
shall be dismissed as a result of (i) any material breach by the Optionee of any
agreement between the Optionee and the Company or a Subsidiary; (ii) the
conviction of, indictment for or plea of nolo contendere by the Optionee to a
felony (or crime of similar magnitude under non-U.S. laws, as determined by the
Administrator) or a crime involving moral turpitude; or (iii) any material
misconduct or willful and deliberate non-performance (other than by reason of
disability) by the Optionee of the Optionee’s duties to the Company or a
Subsidiary.

(d)Other Termination.  If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability, or Cause, and unless
otherwise determined by the Administrator, any portion of this Stock Option
outstanding on such date may be exercised, to the extent vested and exercisable
on the date of termination (after giving effect to any accelerated vesting in
Section 1 above), for a period of three months from the date of termination or
until the Expiration Date, if earlier.  Any portion of this Stock Option that is
not vested and exercisable on the date of termination shall terminate
immediately and be of no further force or effect.

The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.

4

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

SECTION 4.  Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Stock Option shall be subject to and governed by all the terms
and conditions of the Plan, including the powers of the Administrator set forth
in  Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have
the meaning specified in the Plan, unless a different meaning is specified
herein.

SECTION 5.  Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

SECTION 6.  Responsibility for Taxes.

(a)The Optionee acknowledges that, regardless of any action taken by the Company
or, if different, the Subsidiary employing the Optionee (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax‑related items related to the
Optionee’s participation in the Plan and legally applicable to the Optionee
(“Tax-Related Items”) is and remains the Optionee’s responsibility and may
exceed the amount, if any, actually withheld by the Company or the
Employer.  The Optionee further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of this Stock Option,
including, but not limited to, the grant, vesting or exercise of this Stock
Option, the subsequent sale of shares of Stock acquired pursuant to such
exercise and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of this
Stock Option to reduce or eliminate the Optionee’s liability for Tax-Related
Items or achieve any particular tax result.  Further, if the Optionee is subject
to Tax-Related Items in more than one jurisdiction, the Optionee acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items.  In this regard, the Optionee
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by one or a combination of the following:  (i) withholding
from the Optionee’s wages or other cash compensation paid to the Optionee by the
Company and/or the Employer; (ii) allowing or requiring the Optionee to make a
cash payment to cover the Tax-Related Items; (iii) withholding from proceeds of
the sale of shares of Stock acquired upon exercise of this Stock Option either
through a voluntary sale or through a mandatory sale arranged by the Company (on
the Optionee’s behalf pursuant to this authorization without further consent);
(iv) withholding from the shares of Stock to be issued to the Optionee upon
exercise of this Stock Option; or (v) any other method of withholding determined
by the Company and permitted by applicable law; provided, however, that that if
the Optionee is a Section 16 officer of the Company under the Exchange Act, in
which case, the obligation for Tax-Related Items may be satisfied only by one or
a combination of methods (i), (ii) and (iii) above.

5

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

(c)Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable statutory
withholding amounts or other applicable withholding rates, including maximum
rates applicable in the Optionee’s jurisdiction, in which case the Optionee may
receive a refund of any over-withheld amount in cash and will have no
entitlement to the equivalent amount in shares of Stock.  If the obligation for
Tax-Related Items is satisfied by withholding in shares of Stock, for tax
purposes, the Optionee is deemed to have been issued the full number of shares
of Stock subject to the exercised Stock Option, notwithstanding that a number of
the shares of Stock is held back solely for the purpose of paying the
Tax-Related Items.

(d)The Optionee agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Optionee’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the shares of Stock, or the proceeds of the sale of shares
of Stock, if the Optionee fails to comply with his or her obligations in
connection with the Tax-Related Items.

SECTION 7.  No Obligation to Continue Employment.  The grant of this Stock
Option shall not be interpreted as forming or amending an employment contract
with the Company or any Subsidiary (including the Employer), and shall not be
construed as giving the Optionee the right to be retained in the employ of the
Employer.  Neither the Plan nor this Agreement shall interfere in any way with
the right of the Employer to terminate the employment of the Optionee at any
time.

SECTION 8.  Integration.  This Agreement constitutes the entire agreement
between the parties with respect to this Stock Option and supersedes all prior
agreements and discussions between the parties concerning such subject matter.

SECTION 9.  Nature of Grant.  In accepting this Stock Option, the Optionee
acknowledges, understands and agrees that:

(n)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;

(o)the grant of this Stock Option is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of stock
options, or benefits in lieu of stock options, even if stock options have been
granted in the past;

(p)all decisions with respect to future stock option or other grants, if any,
will be at the sole discretion of the Company;

(q)the Optionee is voluntarily participating in the Plan;

6

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

(r)this Stock Option and the Shares subject to this Stock Option, and the income
from and value of same, are not intended to replace any pension rights or
compensation;

(s)unless otherwise agreed with the Company, this Stock Option and the shares of
Stock subject to this Stock Option, and the income from and value of same, are
not granted as consideration for, or in connection with, the service the
Optionee may provide as a director of a Subsidiary;

(t)this Stock Option and the Shares subject to this Stock Option, and the income
from and value of same, are not part of normal or expected compensation for
purposes of, including, without limitation, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, holiday-pay, long-service awards, pension or retirement or welfare
benefits or similar payments;

(u)the future value of the Shares subject to this Stock Option is unknown,
indeterminable, and cannot be predicted with certainty;

(v)if the Shares subject to this Stock Option do not increase in value, this
Stock Option will have no value;

(w)if the Optionee exercises this Stock Option and acquires Shares, the value of
such Shares may increase or decrease in value, even below the Option Exercise
Price;

(x)no claim or entitlement to compensation or damages shall arise from
forfeiture of this Stock Option resulting from the termination of the Optionee’s
employment (for any reason whatsoever, whether or not later found to be invalid
or in breach of employment or other laws in the jurisdiction where the Optionee
is employed or the terms of the Optionee’s employment agreement, if any);

(y)unless otherwise provided in the Plan or by the Company in its discretion,
this Stock Option and the benefits evidenced by this Agreement do not create any
entitlement to have this Stock Option or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of Stock; and

(z)if the Optionee resides and/or works in a country outside the United States,
the following shall apply:

(i)this Stock Option and any shares of Stock subject to this Stock Option, and
the income from and value of same, are not part of normal or expected
compensation for any purpose;

(ii)neither the Company, the Employer nor any other Subsidiary shall be liable
for any foreign exchange rate fluctuation between the Optionee’s local currency
and the United States Dollar that may affect the value of this Stock Option or
of any amounts due to the Optionee pursuant to the exercise of this Stock Option
or the subsequent sale of any shares of Stock acquired upon exercise.

7

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

SECTION 10.  Appendix.  Notwithstanding any provision of this Global
Non-Qualified Stock Option Agreement, if the Optionee resides in a country
outside the United States or is otherwise subject to the laws of a country other
than the United States, this Stock Option shall be subject to the special terms
and conditions set forth in the Appendix to this Global Non-Qualified Stock
Option Agreement for the Optionee’s country, if any.  Moreover, if the Optionee
relocates to one of the countries included in the Appendix during the term of
the Stock Option, the terms and conditions for such country shall apply to the
Optionee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons.  The Appendix forms part of this Global Non-Qualified Stock Option
Agreement.  

SECTION 11.  Language.  The Optionee acknowledges that he or she is proficient
in the English language and understands the terms of this Agreement. If the
Optionee has received this Agreement, or any other documents related to this
Stock Option and/or the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

SECTION 12.  Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Optionee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

SECTION 13.  Waivers.  The Optionee acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Optionee or any other Optionee.  

SECTION 14.  Choice of Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, applied without regard to
conflict of law principles.

SECTION 15.  Venue.  For purposes of litigating any dispute that arises directly
or indirectly from the relationship of the parties evidenced by this Agreement,
the parties hereby submit to and consent to the exclusive jurisdiction of the
State of Massachusetts and agree that such litigation shall be conducted only in
the courts of Middlesex  County, Massachusetts, or the federal courts for the
Commonwealth of Massachusetts, where this grant is made and/or to be performed,
and no other courts.

8

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

SECTION 16.  Severability.  The provisions of this Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

SECTION 17.  Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on this Stock Option and the shares of Stock
acquired upon exercise of this Stock Option, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Optionee to accept any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

SECTION 18.  Electronic Delivery and Acceptance of Documents.  The Company may,
in its sole discretion, decide to deliver any documents related to current or
future participation in the Plan by electronic means.  The Optionee hereby
consents to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

SECTION 19.  Compliance with Law.  Notwithstanding any other provision of the
Plan or this Agreement, unless there is an available exemption from any
registration, qualification or other legal requirement applicable to the Stock,
the Company shall not be required to permit the exercise of this Stock Option
and/or deliver any shares of Stock prior to the completion of any registration
or qualification of the shares of Stock under any U.S. or non-U.S. local, state
or federal securities or other applicable law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
U.S. or non-U.S. local, state or federal governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable.  The Optionee understands that the
Company is under no obligation to register or qualify the shares of Stock with
the SEC or any state or non-U.S. securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the shares
of Stock subject to this Stock Option.  Further, the Optionee agrees that the
Company shall have unilateral authority to amend this Agreement without the
Optionee’s consent to the extent necessary to comply with securities or other
laws applicable to issuance of the shares of Stock subject to this Stock Option.

9

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

SECTION 20.  Insider Trading Restrictions / Market Abuse Laws.  By accepting
this Stock Option, the Optionee acknowledges that he or she is bound by all the
terms and conditions of any Company’s insider trading policy as may be in effect
from time to time.  The Optionee further acknowledges that, depending on the
Optionee’s country, the broker's country or the country in which the shares of
Stock are listed, the Optionee may be or may become subject to insider trading
restrictions and/or market abuse laws which may affect the Optionee’s ability to
accept, acquire, sell or otherwise dispose of shares of Stock, rights to shares
of Stock (e.g., Stock Options) or rights linked to the value of shares of Stock
under the Plan during such times as the Optionee is considered to have “inside
information” regarding the Company (as defined by the laws in the applicable
jurisdictions).  Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Optionee placed before the Optionee
possessed inside information.  Furthermore, the Optionee could be prohibited
from (i) disclosing the inside information to any third party, which may include
fellow employees and (ii) “tipping” third parties or causing them otherwise to
buy or sell securities.  Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
Company’s insider trading policy as may be in effect from time to time.  The
Optionee acknowledges that it is the Optionee’s responsibility to comply with
any applicable restrictions, and the Optionee should speak to his or her
personal advisor on this matter.

SECTION 21.  Foreign Asset/Account, Exchange Control and Tax
Reporting.  Depending on the Optionee’s country, the Optionee may be subject to
foreign asset/account, exchange control, tax reporting or other requirements
which may affect the Optionee’s ability acquire or hold Stock Options or shares
of Stock under the Plan or cash received from participating in the Plan
(including dividends and the proceeds arising from the sale of shares of Stock)
in a brokerage/bank account outside the Optionee’s country.  The applicable laws
of the Optionee’s country may require that he or she report such Stock Options,
shares of Stock, accounts, assets or transactions to the applicable authorities
in such country and/or repatriate funds received in connection with the Plan to
the Optionee’s country within a certain time period or according to certain
procedures.  The Optionee acknowledges that he or she is responsible for
ensuring compliance with any applicable requirements and should consult his or
her personal legal advisor to ensure compliance with applicable laws.

10

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

SECTION 22.  [Incorporation of Policy for Recoupment of Incentive Compensation.
Notwithstanding anything herein to the contrary, this Stock Option shall be
subject to and governed by all the terms and conditions of the Company’s Policy
for Recoupment of Incentive Compensation, including the powers of the Company to
recoup incentive compensation stated therein.]

 

HUBSPOT, INC.

 

 

 

By:

 

[g0yv2kfg04qr000002.jpg]

 

 

 

Title:

 

Chief Financial Officer

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.

Dated:

 

<Acceptance Date>

 

 

 

<Electronic Signature>

 

 

 

 

 

 

 

 

 

 

 

 

 

<Participant Name>




11

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

APPENDIX

GLOBAL NON-QUALIFIED STOCK OPTION AGREEMENT
FOR COMPANY EMPLOYEES
UNDER THE HUBSPOT, INC.
2014 STOCK OPTION AND INCENTIVE PLAN

Capitalized terms used but not defined in this Appendix shall have the same
meanings assigned to them in the Plan and/or the Global Non-Qualified Stock
Option Agreement (the "Option Agreement").

Terms and Conditions

This Appendix includes additional terms and conditions that govern the
Optionee’s Stock Option if the Optionee works and/or resides in one of the
countries listed below.  If the Optionee is a citizen or resident of a country
other than the one in which the Optionee is currently working and/or residing
(or is considered as such for local law purposes), or the Optionee transfers
employment and/or residency to a different country after the grant of this Stock
Option, the Company will, in its discretion, determine the extent to which the
terms and conditions contained herein will apply to the Optionee.

Notifications

This Appendix also includes information regarding certain other issues of which
the Optionee should be aware with respect to the Optionee’s participation in the
Plan.  The information is based on the securities, exchange control and other
laws in effect in the respective countries as of January 2019.  Such laws are
often complex and change frequently.  As a result, the Company strongly
recommends that the Optionee not rely on the information noted herein as the
only source of information relating to the consequences of participation in the
Plan because the information may be out-of-date at the time the Optionee
exercises the Stock Option or sells any shares of Stock acquired under the
Plan.  

In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation.  As a result, the Company is not
in a position to assure the Optionee of any particular result.  Accordingly, the
Optionee is strongly advised to seek appropriate professional advice as to how
the relevant laws in the Optionee’s country may apply to the Optionee’s
individual situation.

If the Optionee is a citizen or resident of a country other than the one in
which the Optionee is currently working and/or residing (or is considered as
such for local law purposes), or if the Optionee transfers employment and/or
residency to a different country after the Stock Option is granted, the
notifications contained in this Appendix may not be applicable to the Optionee
in the same manner.

 

12

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

ALL NON-U.S./NON-EUROPEAN UNION/NON-EUROPEAN ECONOMIC AREA COUNTRIES

Data Privacy Notification and Consent

(e)By accepting the Stock Option, the Optionee explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Optionee’s personal data as described in the Agreement by and among, as
applicable, the Employer, the Company and its other Subsidiaries for the
exclusive purpose of implementing, administering and managing the Optionee’s
participation in the Plan.

(f)The Optionee understands that the Company, the Employer and other
Subsidiaries may hold certain personal information about the Optionee,
including, but not limited to, the Optionee's name, home address and telephone
number, email address, date of birth, social security number, passport or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of Stock or directorships held in the Company, details of
all Stock Options or any other entitlement to shares awarded, canceled, vested,
unvested or outstanding in the Optionee's favor (“Data”), for the purpose of
implementing, administering and managing the Plan

(g)The Optionee understands that Data will be transferred to Fidelity Stock Plan
Services LLC, or such other stock plan service provider as may be selected by
the Company in the future, which assist in the implementation, administration
and management of the Plan.  The Optionee understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipient's
country (e.g. the United States) may have different data privacy laws and
protections than the Optionee's country.  The Optionee understands that if he or
she resides outside the United States, the Optionee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Optionee's local human resources representative.  The Optionee authorizes the
Company, Fidelity Stock Plan Services LLC and other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Optionee's participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party with whom the shares of Stock received
upon exercise of the Stock Option may be deposited.  The Optionee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Optionee's participation in the Plan.  The Optionee understands that
if the Optionee resides outside the United States, he or she may, at any time,
view Data, request information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting the Optionee's local human resources
representative.  Further, the Optionee understands that he or she is providing
the consents herein on a purely voluntary basis.  If the Optionee does not
consent, or if the Optionee later seeks to revoke his or her consent, the
Optionee's employment status with the Employer will not be affected; the only
consequence of refusing or withdrawing consent is that the Company would not be
able to grant Stock Options or other equity awards to the Optionee or administer
or maintain such awards.  Therefore, the Optionee understands that refusing or
withdrawing the Optionee’s consent may affect his or

13

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

her ability to participate in the Plan.  For more information on the
consequences of the Optionee’s refusal to consent or withdrawal of consent, the
Optionee understands that he or she may contact his or her local human resources
representative.

(h)Upon request of the Company or the Employer, the Optionee agrees to provide a
separate executed data privacy consent form (or any other agreements or consents
that may be required by the Company and/or the Employer) that the Company and/or
the Employer may deem necessary to obtain from the Optionee for the purpose of
administering the Optionee's participation in the Plan in compliance with the
data privacy laws in the Optionee's country, either now or in the future.  The
Optionee understands and agrees that he or she will not be able to participate
in the Plan if the Optionee fails to provide any such consent or agreement
requested by the Company and/or the Employer.

CANADA

Terms and Conditions

Method of Exercise. Notwithstanding any provision of the Plan or the Option
Agreement, the Optionee may not pay the Option Exercise Price by using the
methods of exercise set forth in Section 2(a)(ii) and (iv) of the Option
Agreement or the corresponding provisions of the Plan.

The following terms and conditions apply to employees resident in Quebec:

 

Language.  The parties acknowledge that it is their express wish that this
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.

Data Privacy.  The following provision supplements the Data Privacy Notification
and Consent provision above in this Appendix:

 

The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or non-professional, involved in the administration and operation
of the Plan.  The Optionee further authorizes the Company and any Subsidiary and
the Administrator to disclose and discuss the Plan with their advisors and to
record all relevant information and keep such information in the Optionee’s
employee file.

 

14

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

Notifications

 

Securities Law Information.  The Optionee is permitted to sell shares of Stock
acquired under the Plan through the designated broker appointed under the Plan,
if any, provided the resale of shares of Stock acquired under the Plan takes
place outside Canada through the facilities of a stock exchange on which the
shares of Stock are listed.  The shares of Stock are currently listed on the New
York Stock Exchange under the symbol “HUBS.”

IRELAND

Notifications

Director Notification Information.  Directors, shadow directors and secretaries
of an Irish Subsidiary  must notify such Subsidiary in writing upon (i)
receiving or disposing of an interest in the Company (e.g., the Stock Option,
shares of Stock, etc.), (ii) becoming aware of the event giving rise to the
notification requirement, or (iii) becoming a director or secretary if such an
interest exists at the time, in each case if the interest represents more than
1% of the Company.  This notification requirement also applies with respect to
the interests of any spouse or children under the age of 18 of the director,
shadow director or secretary (whose interests will be attributed to the
director, shadow director or secretary).  The Optionee should consult with his
or her personal legal advisor as to whether or not this notification requirement
applies.

 

 

 

15

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR COMPANY EMPLOYEES
UNDER THE HUBSPOT, INC.
2014 STOCK OPTION AND INCENTIVE PLAN

Name of Grantee:

 

<Participant Name>

 

 

 

No. of Restricted Stock Units:

 

<Number of Awards Granted>

 

 

 

Grant Date:

 

<Grant Date>

 

 

 

Vesting Commencement Date:

 

<Vest from Hire Date>, <Vesting Schedule (Dates & Quantities)>

Pursuant to the HubSpot, Inc. 2014 Stock Option and Incentive Plan, as amended
through the date hereof (the “Plan”), and this Global Restricted Stock Unit
Award Agreement, including any special terms and conditions for the Grantee's
country set forth in the appendix attached hereto (the "Appendix" and together
with the Global Restricted Stock Unit Award Agreement, the “Agreement”),
HubSpot, Inc. (the “Company”) hereby grants an award of the number of Restricted
Stock Units listed above (an “Award”) to the Grantee named above.  Each
Restricted Stock Unit shall relate to one share of Common Stock, par value
$0.001 per share (the “Stock”) of the Company.

SECTION 1.  Restrictions on Transfer of Award.  This Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of by the
Grantee, and any shares of Stock issuable with respect to the Award may not be
sold, transferred, pledged, assigned or otherwise encumbered or disposed of
until (i) the Restricted Stock Units have vested as provided in Paragraph 2 of
this Agreement and (ii) shares of Stock have been issued to the Grantee in
accordance with the terms of the Plan and this Agreement.

SECTION 2.  Vesting of Restricted Stock Units.  The restrictions and conditions
of Paragraph 1 of this Agreement shall lapse and the Restricted Stock Units
shall vest [in [  ] installments] following the Vesting Commencement Date;
provided that the Grantee remains an employee of the Company or a Subsidiary on
such dates.  The Administrator may at any time accelerate the vesting schedule
specified in this Paragraph 2. This Agreement is subject to the terms and
conditions of any policies of the Company regarding vesting during leaves of
absence.

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

In the event that the Grantee’s employment with the Company and any Subsidiary
terminates due to the Grantee’s death, then the Restricted Stock Units shall be
deemed vested upon the date of the Grantee’s death.

Notwithstanding the foregoing, in the event of a Sale Event (as defined in the
Plan) in which this Award is continued or assumed by a successor to the Company,
the Restricted Stock Units shall be deemed vested upon the date on which the
Grantee’s employment with the Company and any Subsidiary or successor entity, as
the case may be, terminates if such termination occurs (i) within 12 months
after such Sale Event or 90 days prior to such Sale Event, and (ii) such
termination is by the Company or any Subsidiary or successor entity without
Cause or by the Grantee for Good Reason.

The following definitions shall apply:

“Cause” shall mean (i) the Grantee’s dishonest statements or acts with respect
to the Company or any Subsidiary, or any current or prospective customers,
suppliers vendors or other third parties with which such entity does business;
(ii) the Grantee’s commission of (A) a felony (or crime of similar magnitude
under non-U.S. laws, as determined by the Administrator) or (B) any misdemeanor
involving moral turpitude, deceit, dishonesty or fraud; (iii) the Grantee’s
failure to perform his assigned duties and responsibilities to the reasonable
satisfaction of the Company which failure continues, in the reasonable judgment
of the Company, after written notice given to the Grantee by the Company or a
Subsidiary; (iv) the Grantee’s gross negligence, willful misconduct or
insubordination with respect to the Company or any Subsidiary (including, but
not limited to, any violation of the Company’s code of conduct, insider trading,
willful accounting improprieties or failure to cooperate with investigations);
or (v) the Grantee’s material violation of any provision of any agreement(s)
between the Grantee and the Company or any Subsidiary relating to
noncompetition, nonsolicitation, nondisclosure and/or assignment of inventions.

“Good Reason” shall mean (i) a material diminution in the Grantee’s base salary
except for across-the-board salary reductions similarly affecting all or
substantially all similarly situated employees of the Company or any Subsidiary
or (ii) a change of more than 50 miles in the geographic location at which the
Grantee provides services to the Company or a Subsidiary, so long as the Grantee
provides notice to the Company or a Subsidiary within at least 90 days following
the initial occurrence of any such event and the Company or a Subsidiary fails
to cure such event within 30 days of such notice.

2

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

SECTION 3.  Termination of Employment.  If the Grantee’s employment with the
Company and its Subsidiaries terminates for any reason (including disability)
prior to the satisfaction of the vesting and acceleration conditions set forth
in Paragraph 2 above, any Restricted Stock Units that have not vested as of such
date shall automatically and without notice terminate and be forfeited, and
neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such unvested Restricted Stock Units.

SECTION 4.  Issuance of Shares of Stock.  As soon as practicable following each
vesting date specified in Paragraph 2 (each such date, a “Vesting Date”) (but in
no event later than two and one-half months after the end of the year in which
the Vesting Date occurs), the Company shall issue to the Grantee (or in the
event of the Grantee’s death, his or her designated beneficiary or his or her
estate if the Grantee has not designated a beneficiary) the number of shares of
Stock equal to the aggregate number of Restricted Stock Units that have vested
pursuant to Paragraph 2 of this Agreement on such date and the Grantee (or the
Grantee’s designated beneficiary or estate, as applicable) shall thereafter have
all the rights of a stockholder of the Company with respect to such shares.

SECTION 5.  Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.

SECTION 6.  Responsibility for Taxes.

(a)The Grantee acknowledges that, regardless of any action taken by the Company
or, if different, the Subsidiary employing or otherwise retaining the Grantee
(the “Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax‑related items
related to the Grantee’s participation in the Plan and legally applicable to the
Grantee (“Tax-Related Items”) is and remains the Grantee’s responsibility and
may exceed the amount, if any, actually withheld by the Company or the
Employer.  The Grantee further acknowledges that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Units,
including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the subsequent sale of shares of Stock acquired pursuant
to such settlement and the receipt of any dividends; and (ii) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the Restricted Stock Units to reduce or eliminate the Grantee’s liability for
Tax-Related Items or achieve any

3

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

particular tax result.  Further, if the Grantee is subject to Tax-Related Items
in more than one jurisdiction, the Grantee acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items.  In this regard, the Grantee
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by one or a combination of the following:  (i) withholding
from the Grantee’s wages or other cash compensation paid to the Grantee by the
Company and/or the Employer; (ii) withholding from proceeds of the sale of
shares of Stock acquired upon settlement of the Restricted Stock Units either
through a voluntary sale or through a mandatory sale arranged by the Company (on
the Grantee’s behalf pursuant to this authorization without further consent);
(iii) withholding from shares of Stock to be issued to the Grantee upon
settlement of the Restricted Stock Units; or (iv) any other method of
withholding determined by the Company and permitted by applicable law; provided,
however, that that if the Grantee is a Section 16 officer of the Company under
the Exchange Act, then any Tax-Related Items shall be withheld only by using
alternative (iii).

(c)Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable statutory
withholding amounts or other applicable withholding rates, including maximum
rates applicable in the Grantee’s jurisdiction, in which case the Grantee may
receive a refund of any over-withheld amount in cash and will have no
entitlement to the equivalent amount in shares of Stock.  If the obligation for
Tax-Related Items is satisfied by withholding in shares of Stock, for tax
purposes, the Grantee is deemed to have been issued the full number of shares of
Stock subject to the vested Restricted Stock Units, notwithstanding that a
number of the shares of Stock is held back solely for the purpose of paying the
Tax-Related Items.

(d)The Grantee agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the shares of Stock, or the proceeds of the sale of shares
of Stock, if the Grantee fails to comply with his or her obligations in
connection with the Tax-Related Items.

SECTION 7.  Section 409A of the Code.  This Agreement shall be interpreted in
such a manner that all provisions relating to the settlement of the Award are
exempt from the requirements of Section 409A of the Code as “short-term
deferrals” as described in Section 409A of the Code.

4

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

SECTION 8.  No Obligation to Continue Employment.  The grant of the Restricted
Stock Units shall not be interpreted as forming or amending an employment
contract with the Company or any Subsidiary (including the Employer), and shall
not be construed as giving the Grantee the right to be retained in the employ
of, the Employer.  Neither the Plan nor this Agreement shall interfere in any
way with the right of the Employer to terminate the employment of the Grantee at
any time.

SECTION 9.  Integration.  This Agreement constitutes the entire agreement
between the parties with respect to this Award and supersedes all prior
agreements and discussions between the parties concerning such subject matter.

SECTION 10.  Nature of Grant.  In accepting the Award, the Grantee acknowledges,
understands and agrees that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;

(b)the grant of the Restricted Stock Units is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
grants of Restricted Stock Units, or benefits in lieu of Restricted Stock Units,
even if Restricted Stock Units have been granted in the past;

(c)all decisions with respect to future Restricted Stock Units or other grants,
if any, will be at the sole discretion of the Company;

(d)the Grantee is voluntarily participating in the Plan;

(e)the Restricted Stock Units and any shares of Stock subject to the Restricted
Stock Units, and the income from and value of same, are not intended to replace
any pension rights or compensation;

(f)unless otherwise agreed with the Company, the Restricted Stock Units and the
shares of Stock subject to the Restricted Stock Units, and the income from and
value of same, are not granted as consideration for, or in connection with, the
service the Grantee may provide as a director of a Subsidiary;

(g)the Restricted Stock Units and any shares of Stock subject to the Restricted
Stock Units, and the income from and value of same, are not part of normal or
expected compensation for purposes of, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, holiday pay, pension or
retirement or welfare benefits or similar mandatory payments;

(h)the future value of the shares of Stock underlying the Restricted Stock Units
is unknown, indeterminable, and cannot be predicted with certainty;

5

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of the
Grantee’s employment (for any reason whatsoever, whether or not later found to
be invalid or in breach of labor laws in the jurisdiction where the Grantee is
employed or the terms of the Grantee’s employment agreement, if any);

(j)unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
shares of Stock; and

(k)if the Grantee resides and/or works in a country outside the United States,
the following shall apply:

(i)the Restricted Stock Units and any shares of Stock subject to the Restricted
Stock Units, and the income from and value of same, are not part of normal or
expected compensation for any purpose;

(ii)neither the Company, the Employer nor any other Subsidiary shall be liable
for any foreign exchange rate fluctuation between the Grantee’s local currency
and the United States Dollar that may affect the value of the Restricted Stock
Units or of any amounts due to the Grantee pursuant to the settlement of the
Restricted Stock Units or the subsequent sale of any shares of Stock acquired
upon settlement.

SECTION 11.  Appendix.  Notwithstanding any provision of this Global Restricted
Stock Unit Award Agreement, if the Grantee resides in a country outside the
United States or is otherwise subject to the laws of a country other than the
United States, the Restricted Stock Units shall be subject to the special terms
and conditions set forth in the Appendix to this Global Restricted Stock Unit
Award Agreement for the Grantee’s country, if any.  Moreover, if the Grantee
relocates to one of the countries included in the Appendix during the term of
the Restricted Stock Units, the terms and conditions for such country shall
apply to the Grantee, to the extent the Company determines that the application
of such terms and conditions is necessary or advisable for legal or
administrative reasons.  The Appendix forms part of this Global Restricted Stock
Unit Award Agreement.  

SECTION 12.  Language.  The Grantee acknowledges that he or she is proficient in
the English language and understands the terms of this Agreement. If the Grantee
has received this Agreement, or any other documents related to the Restricted
Stock Units and/or the Plan translated into a language other than English and if
the meaning of the translated version is different than the English version, the
English version will control.

6

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

SECTION 13.  Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

SECTION 14.  Waivers.  The Grantee acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Grantee or any other Grantee.  

SECTION 15.  Choice of Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, applied without regard to
conflict of law principles.

SECTION 16.  Venue.  For purposes of litigating any dispute that arises directly
or indirectly from the relationship of the parties evidenced by this Agreement,
the parties hereby submit to and consent to the exclusive jurisdiction of the
State of Massachusetts and agree that such litigation shall be conducted only in
the courts of Middlesex  County, Massachusetts, or the federal courts for the
Commonwealth of Massachusetts, where this grant is made and/or to be performed,
and no other courts.

SECTION 17.  Severability.  The provisions of this Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

SECTION 18.  Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on the Restricted Stock Units and the shares of
Stock acquired upon settlement of the Restricted Stock Units, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Grantee to accept any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

7

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

SECTION 19.  Electronic Delivery and Acceptance of Documents.  The Company may,
in its sole discretion, decide to deliver any documents related to current or
future participation in the Plan by electronic means.  The Grantee hereby
consents to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

SECTION 20.  Compliance with Law.  Notwithstanding any other provision of the
Plan or this Agreement, unless there is an available exemption from any
registration, qualification or other legal requirement applicable to the Stock,
the Company shall not be required to permit the vesting of the Restricted Stock
Units and/or deliver any shares of Stock prior to the completion of any
registration or qualification of the shares of Stock under any U.S. or non-U.S.
local, state or federal securities or other applicable law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any U.S. or non-U.S. local, state or federal governmental agency,
which registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable.  The Grantee understands that the
Company is under no obligation to register or qualify the Stock with the SEC or
any state or non-U.S. securities commission or to seek approval or clearance
from any governmental authority for the issuance or sale of the shares of Stock
subject to the Restricted Stock Units.  Further, the Grantee agrees that the
Company shall have unilateral authority to amend this Agreement without the
Grantee’s consent to the extent necessary to comply with securities or other
laws applicable to issuance of the shares of Stock subject to the Restricted
Stock Units.

SECTION 21.  Insider Trading Restrictions / Market Abuse Laws.  By accepting the
Restricted Stock Units, the Grantee acknowledges that he or she is bound by all
the terms and conditions of any Company’s insider trading policy as may be in
effect from time to time.  The Grantee further acknowledges that, depending on
the Grantee’s country, the broker's country or the country in which the shares
of Stock are listed, the Grantee may be or may become subject to insider trading
restrictions and/or market abuse laws which may affect the Grantee’s ability to
accept, acquire, sell or otherwise dispose of shares of Stock, rights to shares
of Stock (e.g., Restricted Stock Units) or rights linked to the value of shares
of Stock under the Plan during such times as the Grantee is considered to have
“inside information” regarding the Company (as defined by

8

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

the laws in the applicable jurisdictions).  Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Grantee
placed before the Grantee possessed inside information.  Furthermore, the
Grantee could be prohibited from (i) disclosing the inside information to any
third party, which may include fellow employees and (ii) “tipping” third parties
or causing them otherwise to buy or sell securities.  Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any Company’s insider trading policy as may be in
effect from time to time.  The Grantee acknowledges that it is the Grantee’s
responsibility to comply with any applicable restrictions, and the Grantee
should speak to his or her personal advisor on this matter.

SECTION 22.  Foreign Asset/Account, Exchange Control and Tax
Reporting.  Depending on the Grantee’s country, the Grantee may be subject to
foreign asset/account, exchange control, tax reporting or other requirements
which may affect the Grantee’s ability acquire or hold Restricted Stock Units or
shares of Stock under the Plan or cash received from participating in the Plan
(including dividends and the proceeds arising from the sale of shares of Stock)
in a brokerage/bank account outside the Grantee’s country.  The applicable laws
of the Grantee’s country may require that he or she report such Restricted Stock
Units, shares of Stock, accounts, assets or transactions to the applicable
authorities in such country and/or repatriate funds received in connection with
the Plan to the Grantee’s country within a certain time period or according to
certain procedures.  The Grantee acknowledges that he or she is responsible for
ensuring compliance with any applicable requirements and should consult his or
her personal legal advisor to ensure compliance with applicable laws.

SECTION 23.  [Incorporation of Policy for Recoupment of Incentive Compensation.
Notwithstanding anything herein to the contrary, this Award of Restricted Stock
Units shall be subject to and governed by all the terms and conditions of the
Company’s Policy for Recoupment of Incentive Compensation, including the powers
of the Company to recoup incentive compensation stated therein.]

 

 




9

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

 

HUBSPOT, INC.

 

 

 

By:

 

[g0yv2kfg04qr000003.jpg]

 

 

 

Title:

 

Chief Financial Officer

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

Dated:

 

<Acceptance Date>

 

 

 

<Electronic Signature>

 

 

 

 

 

 

 

 

 

 

 

 

 

<Participant Name>




10

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

APPENDIX

GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR COMPANY EMPLOYEES
UNDER THE HUBSPOT, INC.
2014 STOCK OPTION AND INCENTIVE PLAN

Capitalized terms used but not defined in this Appendix shall have the same
meanings assigned to them in the Plan and/or the Global Restricted Stock Unit
Award Agreement.

Terms and Conditions

This Appendix includes additional terms and conditions that govern the
Restricted Stock Units if the Grantee works and/or resides in one of the
countries listed below.  If the Grantee is a citizen or resident of a country
other than the one in which the Grantee is currently working and/or residing (or
is considered as such for local law purposes), or the Grantee transfers
employment and/or residency to a different country after the Restricted Stock
Units are granted, the Company will, in its discretion, determine the extent to
which the terms and conditions contained herein will apply to the Grantee.

Notifications

This Appendix also includes information regarding certain other issues of which
the Grantee should be aware with respect to the Grantee’s participation in the
Plan.  The information is based on the securities, exchange control and other
laws in effect in the respective countries as of January 2019.  Such laws are
often complex and change frequently.  As a result, the Company strongly
recommends that the Grantee not rely on the information noted herein as the only
source of information relating to the consequences of participation in the Plan
because the information may be out-of-date at the time the Grantee vests in the
Restricted Stock Units or sells any shares of Stock acquired under the Plan.  

In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation.  As a result, the Company is not in
a position to assure the Grantee of any particular result.  Accordingly, the
Grantee is strongly advised to seek appropriate professional advice as to how
the relevant laws in the Grantee’s country may apply to the Grantee’s individual
situation.

If the Grantee is a citizen or resident of a country other than the one in which
the Grantee is currently working and/or residing (or is considered as such for
local law purposes), or if the Grantee transfers employment and/or residency to
a different country after the Restricted Stock Units are granted, the
notifications contained in this Appendix may not be applicable to the Grantee in
the same manner.

11

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

ALL NON-U.S./NON-EUROPEAN UNION/NON-EUROPEAN ECONOMIC AREA COUNTRIES

Data Privacy Notification and Consent

(i)By accepting the Award, the Grantee explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Grantee's
personal data as described in the Agreement by and among, as applicable, the
Employer, the Company and its other Subsidiaries for the exclusive purpose of
implementing, administering and managing the Grantee's participation in the
Plan.

(j)The Grantee understands that the Company, the Employer and other Subsidiaries
may hold certain personal information about the Grantee, including, but not
limited to, the Grantee's name, home address and telephone number, email
address, date of birth, social security number, passport or other identification
number (e.g., resident registration number), salary, nationality, job title, any
shares of Stock or directorships held in the Company, details of all Restricted
Stock Units or any other entitlement to shares awarded, canceled, vested,
unvested or outstanding in the Grantee's favor (“Data”), for the purpose of
implementing, administering and managing the Plan

(k)The Grantee understands that Data will be transferred to Fidelity Stock Plan
Services LLC, or such other stock plan service provider as may be selected by
the Company in the future, which assist in the implementation, administration
and management of the Plan.  The Grantee understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipient's
country (e.g. the United States) may have different data privacy laws and
protections than the Grantee's country.  The Grantee understands that if he or
she resides outside the United States, the Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Grantee's local human resources representative.  The Grantee authorizes the
Company, Fidelity Stock Plan Services LLC and other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Grantee's participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party with whom the shares of Stock received
upon vesting of the Restricted Stock Units may be deposited.  The Grantee
understands that Data will be held only as long as is necessary to implement,
administer and manage the Grantee's participation in the Plan.  The Grantee
understands that if the Grantee resides outside the United States, he or she
may, at any time, view Data, request information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting the
Grantee's local human resources representative.  Further, the Grantee
understands that he or she is providing the consents herein on a purely
voluntary basis.  If the Grantee does not consent, or if the Grantee later seeks
to revoke his or her consent, the Grantee's employment status with the Employer
will not be affected; the only consequence of refusing or withdrawing consent is
that the Company would not be able to grant Restricted Stock Units or other
equity awards to the Grantee or administer or maintain such awards.  Therefore,
the Grantee understands that refusing or withdrawing the Grantee's consent may

12

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

affect his or her ability to participate in the Plan.  For more information on
the consequences of the Grantee's refusal to consent or withdrawal of consent,
the Grantee understands that he or she may contact his or her local human
resources representative.

(l)Upon request of the Company or the Employer, the Grantee agrees to provide a
separate executed data privacy consent form (or any other agreements or consents
that may be required by the Company and/or the Employer) that the Company and/or
the Employer may deem necessary to obtain from the Grantee for the purpose of
administering the Grantee's participation in the Plan in compliance with the
data privacy laws in the Grantee's country, either now or in the future.  The
Grantee understands and agrees that he or she will not be able to participate in
the Plan if the Grantee fails to provide any such consent or agreement requested
by the Company and/or the Employer.

AUSTRALIA

Notifications

Australia Offer Document.  The offer of the Restricted Stock Units is intended
to comply with the provisions of the Corporations Act 2001, Australia Securities
and Investments Commission (“ASIC”) Regulatory Guide 49 and ASIC Class Order CO
14/1000.  Additional details are set forth in the Offer Document for the offer
of the Restricted Stock Units to Australia resident employees, which will be
provided to the Grantee with the Agreement.

Tax Notification.  Subdivision 83A-C of the Income Tax Assessment Act, 1997
applies to the Restricted Stock Units granted under the Plan, such that the
Restricted Stock Units are intended to be subject to deferred taxation.

Exchange Control Information.  If the Grantee is an Australian resident,
exchange control reporting is required for cash transactions exceeding A$10,000
and international fund transfers.  If an Australian bank is assisting with the
transaction, the bank will file the report on the Grantee’s behalf.  If there is
no Australian bank involved with the transfer, the Grantee will be required to
file the report.

CANADA

 

Terms and Conditions

 

Award Payable Only in Shares.  The Restricted Stock Units shall be paid in
shares of Stock only and do not provide the Grantee with any right to receive a
cash payment.

 

13

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

The following terms and conditions apply to employees resident in Quebec:

 

Language.  The parties acknowledge that it is their express wish that this
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.

Data Privacy.  The following provision supplements the Data Privacy Notification
and Consent provision above in this Appendix:

 

The Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or non-professional, involved in the administration and operation
of the Plan.  The Grantee further authorizes the Company and any Subsidiary and
the Administrator to disclose and discuss the Plan with their advisors and to
record all relevant information and keep such information in the Grantee’s
employee file.

 

Notifications

 

Securities Law Information.  The Grantee is permitted to sell shares of Stock
acquired under the Plan through the designated broker appointed under the Plan,
if any, provided the resale of shares of Stock acquired under the Plan takes
place outside Canada through the facilities of a stock exchange on which the
shares of Stock are listed.  The shares of Stock are currently listed on the New
York Stock Exchange under the symbol “HUBS.”

COLOMBIA

Terms and Conditions

Nature of Grant.  The following provision supplements Paragraph 10 of the Global
Restricted Stock Unit Award Agreement:

The Grantee acknowledges that, pursuant to Article 128 of the Colombian Labor
Code, the Restricted Stock Units and related benefits do not constitute a
component of the Grantee’s “salary” for any legal purpose.  Therefore, the
Restricted Stock Units and related benefits will not be included and/or
considered for purposes of calculating any and all labor benefits, such as
legal/fringe benefits, vacations, indemnities, payroll taxes, social insurance
contributions and/or any other labor-related amount which may be payable.

14

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

Notifications

Securities Law Information.  The shares of Stock are not and will not be
registered in the Colombian registry of publicly traded securities (Registro
Nacional de Valores y Emisores) and, therefore, the shares of Stock may not be
offered to the public in Colombia.  Nothing in the Plan, the Agreement or any
other document evidencing the grant of the Restricted Stock Units shall be
construed as the making of a public offer of securities in Colombia.

Exchange Control Information.  The Grantee is responsible for complying with any
and all Colombian foreign exchange restrictions, approvals and reporting
requirements in connection with the Restricted Stock Units and any shares of
Stock acquired or funds received under the Plan.  This may include reporting
obligations to the Central Bank (Banco de la República).  If applicable, the
Grantee will be required to register his or her investment with the Central
Bank, regardless of the value of his or her investment.  The Grantee should
consult with his or her personal legal advisor regarding any obligations in
connection with this reporting requirement.  

 

FRANCE

Terms and Conditions

Type of Grant.  The Restricted Stock Units are not granted as “French-qualified”
awards and are not intended to qualify for the special tax and social security
treatment applicable to shares granted for no consideration under Sections L.
225-197 and seq. of the French Commercial Code, as amended.

 

Language.  By accepting the Restricted Stock Units, the Grantee confirms having
read and understood the documents relating to the Restricted Stock Units which
were provided to the Grantee in English.

 

En acceptant l'attribution d’actions gratuites « Restricted Stock Units », le
Grantee confirme avoir lu et compris les documents relatifs aux Restricted Stock
Units qui ont été communiqués au Grantee en langue anglaise.

 

GERMANY

Notifications

 

Exchange Control Information.  German residents must electronically report
cross-border payments in excess of €12,500 to the German Federal Bank
(Bundesbank) on a monthly basis. In case of payments in connection with
securities (including any proceeds realized upon the sale of shares of Stock or
the receipt of any dividends), the report must be made by the 5th day of the
month following the month in which the payment was received.  The form of report
(“Allgemeines Meldeportal Statistik”) can be accessed via the Bundesbank’s
website (www.bundesbank.de).  The Grantee should consult his or her personal
advisor to ensure compliance with applicable reporting obligations.

15

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

IRELAND

Notifications

Director Notification Information.  Directors, shadow directors and secretaries
of an Irish Subsidiary or Affiliate must notify such Subsidiary in writing upon
(i) receiving or disposing of an interest in the Company (e.g., the Restricted
Stock Units, shares of Stock, etc.), (ii) becoming aware of the event giving
rise to the notification requirement, or (iii) becoming a director or secretary
if such an interest exists at the time, in each case if the interest represents
more than 1% of the Company.  This notification requirement also applies with
respect to the interests of any spouse or children under the age of 18 of the
director, shadow director or secretary (whose interests will be attributed to
the director, shadow director or secretary).  The Grantee should consult with
his or her personal legal advisor as to whether or not this notification
requirement applies.

JAPAN

There are no country-specific provisions.

SINGAPORE

Terms and Conditions

Restrictions on Sale and Transferability.  The Grantee hereby agrees that any
shares of Stock acquired pursuant to the Restricted Stock Units will not be
offered for sale in Singapore prior to the six (6) month anniversary of the
Grant Date, unless such sale or offer is made: (1) after six (6) months of the
Grant Date or (2) pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the Securities and Futures Act
(Chapter 289, 1006 Ed.) (“SFA”).

Notifications

 

Securities Law Information.  The grant of the Restricted Stock Units is being
made in reliance on section 273(1)(f) of the SFA of the Securities and Futures
Act (Chapter 289, 2006 Ed.) (“SFA”) and is not made with a view to the shares of
Stock being subsequently offered for sale to any other party.  The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore.  The Grantee should note that the Award is subject to section 257 of
the SFA and the Grantee will not be able to make (i) any subsequent sale of
shares of Stock in Singapore or (ii) any offer of subsequent sale of shares of
Stock subject to the Award in Singapore, unless such sale or offer is made (a)
more than six (6) months after the Grant Date or (b) pursuant to the exemptions
under Part XIII Division (1)  Subdivision (4) (other than Section 280) of the
SFA (Chapter 289, 2006 Ed.) or pursuant to, and in accordance with the
conditions of, any other applicable provisions of the SFA.  

16

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

Chief Executive Officer and Director Notification Obligation.  The Chief
Executive Officer (“CEO”) and the directors (including alternative directors,
substitute directors and shadow directors1) of a Singaporean Subsidiary are
subject to certain notification requirements under the Singapore Companies Act. 
The CEO and the directors must notify the Singaporean Subsidiary in writing of
an interest (e.g., the Award or shares of Stock) in the Company within two (2)
business days of (i) its acquisition or disposal, (ii) any change in a
previously-disclosed interest (e.g., upon vesting of the Restricted Stock Units
or when shares of Stock acquired under the Plan are subsequently sold), or
(iii) becoming the CEO or a director.

 

SWEDEN

There are no country-specific provisions.

UNITED KINGDOM

Terms and Conditions

 

Responsibility for Taxes.  The following provisions supplement Paragraph 6 of
the Global Restricted Stock Unit Award Agreement:

 

Without limitation to Paragraph 6 of the Global Restricted Stock Unit Award
Agreement, the Grantee agrees that the Grantee is liable for all Tax-Related
Items and hereby covenants to pay all such Tax-Related Items as and when
requested by the Company or the Employer or by Her Majesty’s Revenue and Customs
(“HMRC”) (or any other tax authority or any other relevant authority).  The
Grantee also agrees to indemnify and keep indemnified the Company or the
Employer against any Tax-Related Items that they are required to pay or withhold
or have paid or will pay to HMRC (or any other tax authority or any other
relevant authority) on the Grantee’s behalf.  

 

Notwithstanding the foregoing, if the Grantee is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act), the
terms of the immediately foregoing provision will not apply if the
indemnification can be viewed as a loan.  In such case, if the amount of any
income tax due is not collected from or paid by the Grantee within 90 days of
the end of the U.K. tax year in which an event giving rise to the
indemnification described above occurs, the amount of any uncollected income
taxes may constitute a benefit to the Grantee on which additional income tax and
national insurance contributions (“NICs”) may be payable.  The Grantee will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for paying to the
Company or the Employer, as applicable, any employee NICs due on this additional
benefit, which the Company or the Employer may recover from the Grantee by any
of the means referred to in Paragraph 6 of the Global Restricted Stock Unit
Award Agreement.

 

 

 

1

A shadow director is an individual who is not on the board of directors of a
company but who has sufficient control so that the board of directors acts in
accordance with the “directions or instructions” of the individual.

17

ACTIVE/72153934.3

--------------------------------------------------------------------------------

 

NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER THE hubspot, Inc.
2014 STOCK option and INCENTIVE PLAN

Name of Optionee:

 

 

 

 

 

No. of Option Shares:

 

 

 

 

 

Option Exercise Price per Share:

 

$

 

[FMV on Grant Date]

 

Grant Date:

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

Expiration Date:

 

 

 

[No more than 10 years]

Pursuant to the HubSpot, Inc. 2014 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), HubSpot, Inc. (the “Company”) hereby
grants to the Optionee named above, who is a Director of the Company but is not
an employee of the Company, an option (the “Stock Option”) to purchase on or
prior to the Expiration Date specified above all or part of the number of shares
of Common Stock, par value $0.001 per share (the “Stock”), of the Company
specified above at the Option Exercise Price per Share specified above subject
to the terms and conditions set forth herein and in the Plan.  This Stock Option
is not intended to be an “incentive stock option” under Section 422 of the
Internal Revenue Code of 1986, as amended.

1.Vesting Schedule.  No portion of this Stock Option may be exercised until such
portion shall have become vested and exercisable.  Except as set forth below,
and subject to the discretion of the Administrator (as defined in Section 2 of
the Plan) to accelerate the vesting schedule hereunder, [   ] of the Option
Shares shall vest and become exercisable on [   ].  Once vested and exercisable,
this Stock Option shall continue to be exercisable at any time or times prior to
the close of business on the Expiration Date, subject to the provisions hereof
and of the Plan.  

Notwithstanding the foregoing, in the event of a Sale Event (as defined in the
Plan), this Stock Option shall be deemed vested and exercisable upon the date on
which the Optionee’s service relationship with the Company and any subsidiary or
successor entity, as the case may be, ends if the end of such service
relationship occurs within 12 months after such Sale Event or 90 days prior to
such Sale Event.

ACTIVE/72153938.2

--------------------------------------------------------------------------------

 

2.Manner of Exercise.

(a)The Optionee may exercise this Stock Option only in the following
manner:  from time to time on or prior to the Expiration Date of this Stock
Option, the Optionee may give written notice to the Administrator of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice.  This notice shall specify the number of Option Shares to be
purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; or (v) a combination of (i), (ii), (iii) and (iv)
above.  Payment instruments will be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.

(b)The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company.  Thereupon,
the Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

2

ACTIVE/72153938.2

--------------------------------------------------------------------------------

 

(c)The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

(d)Notwithstanding any other provision hereof or of the Plan, no portion of this
Stock Option shall be exercisable after the Expiration Date hereof.

3.Termination as Director. If the Optionee ceases to be a Director of the
Company, the period within which to exercise the Stock Option may be subject to
earlier termination as set forth below.

(a)Termination Due to Death.  If the Optionee’s service as a Director terminates
by reason of the Optionee’s death, any portion of this Stock Option outstanding
on such date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier.  Any
portion of this Stock Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.

(b)Other Termination.  If the Optionee ceases to be a Director for any reason
other than the Optionee’s death, any portion of this Stock Option outstanding on
such date may be exercised, to the extent exercisable on the date the Optionee
ceased to be a Director, for a period of six months from the date the Optionee
ceased to be a Director or until the Expiration Date, if earlier.  Any portion
of this Stock Option that is not exercisable on the date the Optionee ceases to
be a Director shall terminate immediately and be of no further force or effect.

The Administrator’s determination of the reason for termination of the
Optionee’s service as a Director shall be conclusive and binding on the Optionee
and his or her representatives or legatees.

4.Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan.  Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

5.Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

6.No Obligation to Continue as a Director.  Neither the Plan nor this Stock
Option confers upon the Optionee any rights with respect to continuance as a
Director.  

7.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.

3

ACTIVE/72153938.2

--------------------------------------------------------------------------------

 

8.Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Optionee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Optionee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Optionee shall have access to, and the
right to change, the Relevant Information.  Relevant Information will only be
used in accordance with applicable law.

9.Notices.  Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Optionee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.

 

HUBSPOT, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

Dated:

 

 

 

 

Optionee’s Signature

 

 

 

 

 

Optionee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

ACTIVE/72153938.2

--------------------------------------------------------------------------------

 

RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER THE hubspot, Inc.
2014 STOCK option and INCENTIVE PLAN

Name of Grantee:

 

 

 

 

 

No. of Restricted Stock Units:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Vesting Commencement Date:

 

 

Pursuant to the HubSpot, Inc. 2014 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), HubSpot, Inc. (the “Company”) hereby
grants an award of the number of Restricted Stock Units listed above (an
“Award”) to the Grantee named above.  Each Restricted Stock Unit shall relate to
one share of Common Stock, par value $0.001 per share (the “Stock”) of the
Company.

1.Restrictions on Transfer of Award.  This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Paragraph 2 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.

2.Vesting of Restricted Stock Units.  Except as set forth below, and subject to
the discretion of the Administrator (as defined in Section 2 of the Plan) to
accelerate the vesting schedule hereunder, the restrictions and conditions of
Paragraph 1 of this Agreement shall lapse and such Restricted Stock Units shall
vest on [  ].  The Administrator may at any time accelerate the vesting schedule
specified in this Paragraph 2.

Notwithstanding the foregoing, in the event of a Sale Event (as defined in the
Plan), the Restricted Stock Units shall be deemed vested and nonforfeitable upon
the date on which the Grantee’s service relationship with the Company and any
subsidiary or successor entity, as the case may be, ends if the end of such
service relationship occurs within 12 months after such Sale Event or 90 days
prior to such Sale Event.

3.Termination of Service.  If the Grantee’s service with the Company and its
Subsidiaries terminates for any reason (including death or disability) prior to
the satisfaction of the vesting conditions set forth in Paragraph 2 above, any
Restricted Stock Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested Restricted
Stock Units.

ACTIVE/72153943.2

--------------------------------------------------------------------------------

 

4.Issuance of Shares of Stock.  As soon as practicable following each vesting
date specified in Paragraph 2 (each such date, a “Vesting Date”) (but in no
event later than two and one-half months after the end of the year in which the
Vesting Date occurs), the Company shall issue to the Grantee the number of
shares of Stock equal to the aggregate number of Restricted Stock Units that
have vested pursuant to Paragraph 2 of this Agreement on such date and the
Grantee shall thereafter have all the rights of a stockholder of the Company
with respect to such shares.

5.Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan.  Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

6.Section 409A of the Code.  This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.

7.No Obligation to Continue as a Director.  Neither the Plan nor this Award
confers upon the Grantee any rights with respect to continuance as a Director.

8.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

9.Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Grantee shall have access to, and the right
to change, the Relevant Information.  Relevant Information will only be used in
accordance with applicable law.

2

ACTIVE/72153943.2

--------------------------------------------------------------------------------

 

10.Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

 

HUBSPOT, INC.

 

By:

 

 

Title:

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

Dated:

 

 

 

 

Grantee’s Signature

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

ACTIVE/72153943.2

--------------------------------------------------------------------------------

 

RESTRICTED STOCK AWARD AGREEMENT
UNDER THE HUBSPOT, INC.
2014 STOCK OPTION AND INCENTIVE PLAN

Name of Grantee:

 

 

 

 

 

No. of Shares:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Vesting Commencement Date:

 

 

Pursuant to the HubSpot, Inc. 2014 Stock Option and Incentive Plan (the “Plan”)
as amended through the date hereof, HubSpot, Inc. (the “Company”) hereby grants
a Restricted Stock Award (an “Award”) to the Grantee named above.  Upon
acceptance of this Award, the Grantee shall receive the number of shares of
Common Stock, par value $0.001 per share (the “Stock”) of the Company specified
above, subject to the restrictions and conditions set forth herein and in the
Plan.  The Company acknowledges the receipt from the Grantee of consideration
with respect to the par value of the Stock in the form of cash, past or future
services rendered to the Company by the Grantee or such other form of
consideration as is acceptable to the Administrator.

1.Award.  The shares of Restricted Stock awarded hereunder shall be issued and
held by the Company’s transfer agent in book entry form, and the Grantee’s name
shall be entered as the stockholder of record on the books of the
Company.  Thereupon, the Grantee shall have all the rights of a stockholder with
respect to such shares, including voting and dividend rights, subject, however,
to the restrictions and conditions specified in Paragraph 2 below.  The Grantee
shall (i) sign and deliver to the Company a copy of this Award Agreement and
(ii) deliver to the Company a stock power endorsed in blank.

2.Restrictions and Conditions.

(a)Any book entries for the shares of Restricted Stock granted herein shall bear
an appropriate legend, as determined by the Administrator in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.

(b)Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

(c)If the Grantee’s employment with the Company and its Subsidiaries is
voluntarily or involuntarily terminated for any reason (including death) prior
to vesting of shares of Restricted Stock granted herein (after giving effect to
any accelerated vesting in Section 3 below), all shares of Restricted Stock
shall immediately and automatically be forfeited and returned to the Company.

ACTIVE/72153943.2

--------------------------------------------------------------------------------

 

3.Vesting of Restricted Stock.  The restrictions and conditions in Paragraph 2
of this Agreement shall lapse as to the Shares and such Shares shall vest [in
[  ] installments] following the Vesting Commencement Date, provided that the
Grantee remains an employee of the Company or a Subsidiary on such
dates.  Subsequent to such vesting date or dates, the shares of Stock on which
all restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock.  The Administrator may at any time accelerate the vesting schedule
specified in this Paragraph 3.

Notwithstanding the foregoing, in the event of a Sale Event (as defined in the
Plan) in which this Award is continued or assumed by a successor to the Company,
the Restricted Stock shall be deemed vested and exercisable upon the date on
which the Grantee’s employment or service relationship with the Company and any
subsidiary or successor entity, as the case may be, terminates if such
termination occurs (i) within 12 months after such Sale Event or 90 days prior
to such Sale Event, and (ii) such termination is by the Company or any
subsidiary or successor entity without Cause or by the Grantee for Good
Reason.  

The following definitions shall apply:

“Cause” shall mean (i) the Grantee’s dishonest statements or acts with respect
to the Company or any affiliate of the Company, or any current or prospective
customers, suppliers vendors or other third parties with which such entity does
business; (ii) the Grantee’s commission of (A) a felony or (B) any misdemeanor
involving moral turpitude, deceit, dishonesty or fraud; (iii) the Grantee’s
failure to perform his assigned duties and responsibilities to the reasonable
satisfaction of the Company which failure continues, in the reasonable judgment
of the Company, after written notice given to the Grantee by the Company; (iv)
the Grantee’s gross negligence, willful misconduct or insubordination with
respect to the Company or any Affiliate of the Company (including, but not
limited to, any violation of the Company’s code of conduct, insider trading,
willful accounting improprieties or failure to cooperate with investigations);
or (v) the Grantee’s material violation of any provision of any agreement(s)
between the Grantee and the Company relating to noncompetition, nonsolicitation,
nondisclosure and/or assignment of inventions.

“Good Reason” shall mean (i) a material diminution in the Grantee’s base salary
except for across-the-board salary reductions similarly affecting all or
substantially all similarly situated employees of the Company or (ii) a change
of more than 50 miles in the geographic location at which the Grantee provides
services to the Company, so long as the Grantee provides notice to the Company
within at least 90 days following the initial occurrence of any such event and
the Company fails to cure such event within 30 days of such notice.

4.Dividends.  Dividends on shares of Restricted Stock shall be paid currently to
the Grantee.

5.Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Award shall be subject to and governed by all the terms and conditions of the
Plan, including the powers of the Administrator set forth in Section 2(b) of the
Plan.  Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

2

ACTIVE/72153943.2

--------------------------------------------------------------------------------

 

6.Transferability.  This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.

7.Tax Withholding.  The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event.  Except in the case where an election is made
pursuant to Paragraph 8 below, the Company shall have the authority to cause the
required minimum tax withholding obligation to be satisfied, in whole or in
part, by withholding from shares of Stock to be issued or released by the
transfer agent a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the minimum withholding amount due.

8.Election Under Section 83(b).  The Grantee and the Company hereby agree that
the Grantee may, within 30 days following the Grant Date of this Award, file
with the Internal Revenue Service and the Company an election under Section
83(b) of the Internal Revenue Code.  In the event the Grantee makes such an
election, he or she agrees to provide a copy of the election to the
Company.  The Grantee acknowledges that he or she is responsible for obtaining
the advice of his or her tax advisors with regard to the Section 83(b) election
and that he or she is relying solely on such advisors and not on any statements
or representations of the Company or any of its agents with regard to such
election.

9.No Obligation to Continue Employment.  Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.

10.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

11.Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Grantee shall have access to, and the right
to change, the Relevant Information.  Relevant Information will only be used in
accordance with applicable law.

3

ACTIVE/72153943.2

--------------------------------------------------------------------------------

 

12.[Incorporation of Policy for Recoupment of Incentive Compensation. 
Notwithstanding anything herein to the contrary, this Restricted Stock Award
shall be subject to and governed by all the terms and conditions of the
Company’s Policy for Recoupment of Incentive Compensation, including the powers
of the Company to recoup incentive compensation stated therein.]

13.Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

HUBSPOT, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

Dated:

 

 

 

 

Grantee’s Signature

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

ACTIVE/72153943.2